



EXHIBIT 10.1






















TRANSACTION AGREEMENT
Dated as of January 23, 2018
by and between
STARTEK, INC.
and
AMAZON.COM, INC.























--------------------------------------------------------------------------------





Table of Contents
Page


ARTICLE 1
WARRANT ISSUANCE; CLOSING
1.1    Warrant Issuance                                         1
1.2    Closing                                            1
1.3    Interpretation                                            2


ARTICLE II
REPRESENTATIONS AND WARRANTIES
2.1    Non-Reliance; Disclosure                                    3
2.2    Representations and Warranties of the Company                        4
2.3    Representations and Warranties of Amazon                            10
2.4    Survival                                            12


ARTICLE III
COVENANTS
3.1    Efforts                                                12
3.2    Public Announcements                                    16
3.3    Expenses                                            18
3.4    Stockholder Approval                                        18
3.5    Tax Treatment                                            19
ARTICLE IV
ADDITIONAL AGREEMENTS
4.1    Acquisition for Investment                                    20
4.2    Legend                                                20
4.3    Anti-Takeover Provisions                                    21
4.4    Transfer Restrictions                                        21
4.5    Right of Notice                                        23







--------------------------------------------------------------------------------





ARTICLE V
GOVERNANCE
5.1    Information Rights                                        23
5.2    Tax Reporting Requirements                                    25
5.3    Standstill Provisions                                        26
5.4    Voting Obligation                                        29
5.5    Survival                                            29
ARTICLE VI
REGISTRATION
6.1    Demand Registrations                                        30
6.2    Piggyback Registrations                                    32
6.3    Shelf Registration Statement                                    34
6.4    Withdrawal Rights                                        36
6.5    Hedging Transactions                                        37
6.6    Holdback Agreements                                        38
6.7    Registration Procedures                                    38
6.8    Registration Expenses                                        44
6.9    Miscellaneous                                            45
6.10    Registration Indemnification                                    45
6.11    Free Writing Prospectuses                                    47
6.12    Termination of Registration Rights                                48


ARTICLE VII
DEFINITIONS
7.1    Defined Terms                                            48
ARTICLE VIII
MISCELLANEOUS
8.1    Termination of This Agreement; Other Triggers                        56
8.2    Amendment                                            57
8.3    Waiver of Conditions                                        57
8.4    Counterparts                                            57
8.5    Governing Law; Submission to Jurisdiction; WAIVER OF JURY
TRIAL            57





--------------------------------------------------------------------------------





8.6    Notices                                            58
8.7    Entire Agreement, Etc.                                    59
8.8    Assignment                                            59
8.9    Severability                                            59
8.10    No Third Party Beneficiaries                                    60
8.11    Specific Performance                                        










LIST OF SCHEDULES
SCHEDULE 5.1(a):    List of Information
LIST of Exhibits
ExHIBIT A:        Notice and Acknowledgment
LIST OF ANNEXES
ANNEX A:        Form of Warrant








    







































--------------------------------------------------------------------------------





This TRANSACTION AGREEMENT, dated as of January 23, 2018 (this “Agreement”), is
by and between StarTek, Inc., a Delaware corporation (the “Company”), and
Amazon.com, Inc., a Delaware corporation (“Amazon”).
RECITALS:
WHEREAS, as of the date of this Agreement, the Company and/or any of its
Affiliates have entered into and intend to enter into certain commercial
arrangements with Amazon and/or any of its Affiliates under which the Company
and/or its Affiliates may from time to time provide services to Amazon and/or
its Affiliates, including but not limited to the Amended and Restated Master
Services Agreement, dated as of September 23, 2015, by and between the Company
and AMZN wvcs LLC (the “Commercial Arrangements”);
WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, the Company desires to issue to Amazon.com NV
Investment Holdings LLC, a wholly owned subsidiary of Amazon that is disregarded
as separate from Amazon for U.S. Federal income tax purposes (“NV Investment
Holdings”) and NV Investment Holdings desires to acquire from the Company, at
the Closing, a warrant to purchase a specified number of shares of the Company’s
common stock, $ 0.01 par value per share (the “Common Stock”); and
WHEREAS, each of the parties wishes to set forth in this Agreement certain terms
and conditions regarding, among other things, NV Investment Holdings’ ownership
of the Warrant and Warrant Shares (as defined below), as applicable.
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound, the parties agree as set forth herein.
ARTICLE 1
WARRANT ISSUANCE; CLOSING


1.1Warrant Issuance. On the terms and subject to the conditions set forth in
this Agreement, the Company shall issue to NV Investment Holdings, and NV
Investment Holdings shall acquire from the Company, at the Closing, a warrant to
purchase up to an aggregate of 4,000,000 fully paid and nonassessable shares of
Common Stock (the “Warrant Shares”), subject to adjustment in accordance with
its terms, in the form attached hereto as Annex A (the “Warrant”). The issuance
of the Warrant by the Company and the acquisition of the Warrant by NV
Investment Holdings are referred to herein as the “Warrant Issuance”.


1.2Closing. The closing of the Warrant Issuance (the “Closing”) shall take place
at the offices of Sullivan & Cromwell LLP, 1888 Century Park East, Suite 2100,
Los Angeles, CA 90067, immediately following the execution and delivery of this
Agreement. At the Closing, the Company shall deliver to Amazon:
(a)the Warrant, as evidenced by a duly and validly executed warrant certificate
dated as of the date hereof and bearing appropriate legends as hereinafter
provided for; and
(b)a certificate executed by a duly authorized officer of the Company, dated as
of the date of Closing, certifying resolutions of the Board of Directors of the
Company (the “Board”) rendering any potentially applicable Anti-Takeover
Provisions inapplicable to this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby and approving NV Investment
Holdings





--------------------------------------------------------------------------------





becoming an “interested stockholder” pursuant to Section 203(a)(1) of the
Delaware General Corporation Law.
1.3Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” “Annexes,” “Schedules” or “Exhibits” such reference
shall be to a Recital, Article or Section of, or Annex, Schedule or Exhibit to,
this Agreement unless otherwise indicated. The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa. References to
“herein,” “hereof,” “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. References to parties refer to the parties to this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel. Any reference to a wholly
owned subsidiary of a person shall mean such subsidiary is directly or
indirectly wholly owned by such person. All references to “$” or “dollars” mean
the lawful currency of the United States of America. Except as expressly stated
in this Agreement, all references to any statute, rule or regulation are to the
statute, rule or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section. The term “Business Day” means
any day, other than a Saturday, a Sunday or any other day on which commercial
banks in the State of New York are authorized or required by Applicable Law to
be closed. With respect to the Warrant and Warrant Shares, such term shall
include any shares of Common Stock or other securities of the Company received
by NV Investment Holdings as a result of any stock split, stock dividend or
distribution, other subdivision, reorganization, reclassification or similar
capital transaction.




ARTICLE 2


REPRESENTATIONS AND WARRANTIES


2.1Non-Reliance; Disclosure


a.“Material Adverse Effect” means any change, effect, event, development,
circumstance or occurrence (each, an “Effect”) that, taken individually or when
taken together with all other applicable Effects, has been, is or would
reasonably be, expected to be materially adverse to (i) the business, assets,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or (ii) the ability of the Company to
complete the transactions contemplated by the Transaction Documents or to
perform its obligations under the Transaction Documents; provided, however, that
in no event shall any Effect, alone or in combination, be deemed to constitute,
or be taken into account in determining whether there has been, is or would be,
a Material Adverse Effect to the extent resulting from: (A) any change in
general economic, market or political conditions; (B) any change in generally
accepted accounting principles in the United States (“GAAP”) or Applicable Law
to the extent such change is generally applicable and not specifically directed
at the Company or its subsidiaries; (C) any actual or threatened act of war
(whether or not declared), armed hostilities, sabotage or terrorism, or any
actual or threatened material escalation or worsening of any such events, or any
national disaster or any national or international calamity; (D) any failure, in
and of itself, to meet internal or published projections, forecasts, targets or
revenue or earnings predictions for any





--------------------------------------------------------------------------------





period, as well as any change, in and of itself, by the Company in any
projections, forecasts, targets or revenue or earnings predictions for any
period (provided that the underlying causes of such failures (to the extent not
otherwise falling within one of the other exceptions in this proviso) may
constitute or be taken into account in determining whether there has been, is,
or would be, a Material Adverse Effect); or (E) any change in the price or
trading volume of the Common Stock (provided that the underlying causes of such
change (to the extent not otherwise falling within one of the other exceptions
in this proviso) may constitute or be taken into account in determining whether
there has been, is or would be, a Material Adverse Effect); provided, further,
however, that any Effect referred to in clauses (A) through (C) may be taken
into account in determining whether or not there has been, is, or would be, a
Material Adverse Effect if such Effect has a disproportionate adverse effect on
the Company and its subsidiaries, taken as a whole, as compared to other
similarly situated participants in the industry in which the Company and its
subsidiaries operate.


b.“Previously Disclosed” means information set forth or incorporated in the SEC
Reports (in each case excluding any disclosures set forth in any risk factor
section and in any section relating to forward-looking or safe harbor
statements), to the extent such SEC Reports are filed or furnished at least five
(5) Business Days prior to the execution and delivery of this Agreement.


c.Each party acknowledges that it is not relying upon any representation or
warranty of the other party, express or implied, not set forth in the
Transaction Documents. Amazon acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations
and prospects of the Company and its subsidiaries, including an opportunity to
ask such questions of management and to review such information maintained by
the Company and its subsidiaries, in each case as it considers sufficient for
the purpose of consummating the transactions contemplated by the Transaction
Documents. Amazon further acknowledges that it has had such an opportunity to
consult with its own counsel, financial and tax advisers and other professional
advisers as it believes is sufficient for purposes of the transactions
contemplated by the other Transaction Documents. For purposes of this Agreement,
the term “Transaction Documents” refers collectively to this Agreement, the
Warrant, and any other agreement entered into by and among the parties and/or
their Affiliates on the date hereof in connection with the transactions
contemplated hereby or thereby, in each case, as amended, modified or
supplemented from time to time in accordance with their respective terms.


2.2Representations and Warranties of the Company Except as Previously Disclosed
or as set forth in the correspondingly numbered section of the Disclosure
Schedules, the Company represents and warrants as of the date of this Agreement
and, in the case of the representation in the last sentence of Section 2.2(c),
as of the date of each issuance of Warrant Shares, to Amazon that:


a.Organization and Authority. The Company (i) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with full corporate power and authority to own its properties and
conduct its business in all material respects as currently conducted, and,
except as would not constitute a Material Adverse Effect, has been and is duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which the ownership
or leasing of property or the conduct of its business requires such
qualification. The Company has made available to Amazon complete and correct
copies of the Company’s certificate of incorporation and bylaws, as of the date
of this Agreement, and each as so delivered is in full force and effect.


b.Capitalization. The authorized capital stock of the Company consists of
32,000,000 shares of Common Stock of which, as of the date hereof, 16,194,378
shares were issued and outstanding.





--------------------------------------------------------------------------------





The Company has (i) 2,363,139 shares of Common Stock subject to issuance
pursuant to outstanding stock options and other equity compensation awards of
the Company, (ii) 230,479 shares of Common Stock available for future grant
under the Company’s 2008 Equity Incentive Plan and (iii) 60,187 shares of Common
Stock available for future issuance under the Company’s Employee Stock Purchase
Plan. The outstanding shares of Common Stock have been, and the shares of Common
Stock issuable pursuant to any Company Stock Plan will be, duly authorized and
validly issued, fully paid and nonassessable, and subject to no preemptive
rights (and were not issued in violation of any preemptive rights, the Company’s
certificate of incorporation, or any Applicable Law). Except as set forth above
or pursuant to the Warrant, there are no (A) shares of capital stock or other
equity interests or voting securities of the Company authorized, reserved for
issuance, issued or outstanding, (B) options, warrants, calls, preemptive
rights, subscription or other rights, instruments, agreements, arrangements or
commitments of any character, obligating the Company or any of its subsidiaries
to issue, transfer or sell or cause to be issued, transferred or sold any shares
of capital stock or other equity interest or voting security in the Company or
any securities or instruments convertible into or exchangeable for such shares
of capital stock or other equity interests or voting securities, or obligating
the Company or any of its subsidiaries to grant, extend or enter into any such
option, warrant, call, preemptive right, subscription or other right,
instrument, agreement, arrangement or commitment, (C) outstanding contractual
obligations of the Company or any of its subsidiaries to repurchase, redeem or
otherwise acquire any capital stock or other equity interest or voting
securities of the Company, or (D) issued or outstanding performance awards,
units, rights to receive any capital stock or other equity interest or voting
securities of the Company on a deferred basis, or rights to purchase or receive
any capital stock or equity interest or voting securities issued or granted by
the Company to any current or former director, officer, employee or consultant
of the Company. No subsidiary of the Company owns any shares of capital stock or
other equity interest or voting securities of the Company. There are no voting
trusts or other agreements or understandings to which the Company or any of its
subsidiaries is a party with respect to the voting of the capital stock or other
equity interest or voting securities of the Company. All options granted and
shares reserved or issued pursuant to the Company’s 2008 Equity Incentive Plan
and Employee Stock Purchase Plan and any executive incentive plan (collectively,
the “Company Stock Plans”) have been granted, reserved and issued in all
material respects in full compliance with their respective Company stock plan
and Applicable Law. The issuance of the Warrant and the Warrant Shares will not
result in any adjustment to the conversion price or exercise price of any
securities of the Company that are convertible into, or exercisable or
exchangeable for, shares of Common Stock. As of the date of this Agreement,
assuming the issuance of the Warrant Shares, the number of Warrant Shares equals
17.7% of the outstanding shares of Common Stock on a “fully diluted basis.”
c.The Warrant and Warrant Shares. The Warrant has been duly authorized by the
Company and constitutes a valid, legal and binding obligation of the Company in
accordance with its terms, except as the same may be limited by the Bankruptcy
Exceptions. The Warrant Shares have been duly authorized and reserved for
issuance upon exercise of the Warrant and, when so issued, paid for and
delivered upon due exercise of the Warrant, will be validly issued, fully paid
and non-assessable, and free and clear of any liens or encumbrances, other than
liens or encumbrances created by the Transaction Documents, arising as a matter
of Applicable Law or created by or at the direction of Amazon or any of its
Affiliates.
d.Authorization, Enforceability.


i.The Company has full power and authority to execute and deliver this Agreement
and the other Transaction Documents, as applicable, to consummate the
transactions contemplated hereby and thereby, and to carry out its obligations
hereunder and thereunder, except with respect to the issuance of Warrant Shares
in an amount in excess of 3,222,681 (the “Excess Warrant Shares”), which is
subject to the Requisite Stockholder Approval. The execution, delivery and





--------------------------------------------------------------------------------





performance by the Company of this Agreement and the other Transaction Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company, and, subject to the Company’s receipt of Requisite
Stockholder Approval for the issuance of the Excess Warrant Shares, no further
approval or authorization is required on the part of the Company. This Agreement
and the other Transaction Documents, assuming the due authorization, execution
and delivery by the other parties hereto and thereto, are valid and binding
obligations of the Company, enforceable against the Company, in accordance with
their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity (“Bankruptcy Exceptions”).
ii.The execution, delivery and performance by the Company of this Agreement and
the other Transaction Documents, as applicable, and the consummation of the
transactions contemplated hereby and thereby and compliance by the Company with
any of the provisions hereof and thereof, will not (A) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any of its subsidiaries under any of the
terms, conditions or provisions of (x) its certificate of incorporation (or
analogous organizational documents), or (y) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any of its subsidiaries is a party or by which it or any of
its subsidiaries may be bound, or to which the Company or any of its
subsidiaries or any of the properties or assets of the Company or any of its
subsidiaries is subject; (B) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any Applicable Law or
Order applicable to the Company or any of its subsidiaries or any of their
respective properties or assets except, in the case of clauses (A)(y) and (B),
for those occurrences that would not constitute a Material Adverse Effect; (C)
result in any payment (including severance, unemployment compensation,
forgiveness of indebtedness or otherwise) becoming due to any director or any
employee of the Company or any of its subsidiaries under any employment,
compensation or benefit plan, program, policy, agreement or arrangement that is
sponsored, maintained or contributed to by the Company or any of its
subsidiaries (each, a “Company Benefit Plan”) or otherwise; (D) increase any
benefits otherwise payable under any Company Benefit Plan; (E) result in any
acceleration of the time of payment or vesting of any such benefits; (F) require
the funding or acceleration of funding of any trust or other funding vehicle; or
(G) constitute a “change in control,” “change of control” or other similar term
under any Company Benefit Plan; provided, however, that the foregoing shall not
be deemed to include payments or other benefits under a Company Benefit Plan
that (a) gives effect to the Company’s performance of the Transaction Documents
insofar as that performance impacts the Company’s overall results of operations,
and (b) are made to any individual whose compensation is based in part on
performance related to a specific territory that is impacted by the Company’s
performance of the Transaction Documents.


iii.Other than (A) such notices, filings, exemptions, reviews, authorizations,
consents or approvals as have been made or obtained as of the date hereof, and
(B) notices, filings, exemptions, reviews, authorizations, consents or approvals
as may be required under, and other applicable requirements of (1) any Antitrust
Laws, to the extent applicable, (2) the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (3)  the Securities Act of 1933, as





--------------------------------------------------------------------------------





amended (the “Securities Act”), and (4) the New York Stock Exchange, no notice
to, filing with, exemption or review by, or authorization, consent or approval
of, any federal, national, state, local, municipal, international or
multinational government or political subdivision thereof, governmental
department, commission, board, bureau, agency, taxing or regulatory authority,
judicial or administrative body, official, tribunal or other instrumentality of
any government, whether federal, state or local, domestic or foreign, or
arbitrator or SRO (each, a “Governmental Entity”) is required to be made or
obtained by the Company or any of its subsidiaries in connection with the
consummation by the Company or any of its subsidiaries of the Warrant Issuance
and the other transactions contemplated hereby and by the other Transaction
Documents, except for any such notices, filings, exemptions, reviews,
authorizations, consents and approvals the failure of which to make or obtain
would not constitute a Material Adverse Effect. For purposes of this Agreement,
“Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
federal, state, local, domestic, foreign or supranational laws that are designed
to prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or that provide for review of foreign
investment


e.Company Financial Statements; Internal Controls.


i.Each of the consolidated financial statements included in the SEC Reports (A)
complied as to form, as of their respective dates of filing with the Securities
and Exchange Commission (the “Commission”), in all material respects with the
applicable accounting requirements and with the rules and regulations of the
Commission, (B) were prepared in accordance with GAAP, in all material respects,
applied on a consistent basis during the periods involved (except as may be
indicated in such financial statements or in the notes thereto and subject, in
the case of unaudited statements, to normal year-end audit adjustments and the
absence of footnote disclosure), and (C) fairly present, in all material
respects, the consolidated financial position and the consolidated results of
operations and cash flows (and changes in financial position, if any) of the
Company and its subsidiaries as of the date and for the periods referred to in
such financial statements except to the extent such financial statements have
been modified or superseded by later SEC Reports, and except, in the case of the
unaudited statements, as permitted by Rule 10-01 of Regulation S-X under the
Exchange Act and pursuant to Sections 13 or 15(d) of the Exchange Act and for
normal year end audit adjustments which would not be material in amount or
effect.
ii.Neither the Company nor any of the Company’s subsidiaries is a party to, or
has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar agreement or arrangement, where the result, purpose
or effect of such agreement or arrangement is to avoid disclosure of any
material transaction involving, or material liabilities of, the Company or any
of its subsidiaries in the SEC Reports (including the financial statements
contained therein).
iii.The Company has designed and maintains a system of internal control over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange
Act) sufficient to provide reasonable assurances regarding the reliability of
financial reporting. The Company (A) has designed and maintains disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the
Exchange Act) to provide reasonable assurance that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules, regulations and forms, and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions





--------------------------------------------------------------------------------





regarding required disclosure, and (B) has disclosed, based on its most recent
evaluation of internal control over financial reporting, to the Company’s
outside auditors and the Audit Committee of the Board (x) all significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting that would reasonably be expected to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting, all of which information described in clauses (x) and
(y) above has been disclosed by the Company to Amazon prior to the date hereof.
Any material change in internal control over financial reporting required to be
disclosed in any SEC Report has been so disclosed.
iv.Since December 31, 2016, neither the Company nor any of its subsidiaries has
received any material complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any of its subsidiaries or their respective internal accounting
controls.
v.Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all certifications required by Rules 13a-14 and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended (“SOX”), with respect to the SEC Reports, and the statements
contained in such certifications were true and complete on the date such
certifications were made. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX.


f.No Material Adverse Effect. Since September 30, 2017, no Material Adverse
Effect has occurred.
g.Reports.


i.Since December 31, 2016, the Company has complied in all material respects
with the filing requirements of Sections 13(a), 14(a) and 15(d) of the Exchange
Act, and of the Securities Act.
ii.The SEC Reports, when they became effective or were filed with the Commission
as the case may be, complied in all material respects with the requirements of
the Securities Act, the Exchange Act and SOX as applicable, and none of such
documents, when they became effective or were filed with the Commission, as the
case may be, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except to the extent such statements have been modified or
superseded by later SEC Reports filed or furnished and publicly available prior
to the date of this Agreement.


h.Litigation and Liabilities. Since December 31, 2016, there have been, and
there are, no (a) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations, investigations or other proceedings pending or, to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries that (i) relate to the Warrant or Warrant Shares, (ii) challenge
the validity or enforceability of the Company’s obligations under this Agreement
or the Transaction Documents to which the Company is or will be a party or (iii)
would, individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect or (b)  obligations or liabilities of the Company or any of its
subsidiaries, except for those that have not had, or would not, individually or
in the aggregate, reasonably be likely to have, a Material Adverse Effect.
Neither the Company nor any of its subsidiaries is a party to or subject





--------------------------------------------------------------------------------





to the provisions of any material judgment, order, writ, injunction, decree or
award of any Governmental Entity.
i.Anti-Takeover Provisions. The actions taken by the Board to approve this
Agreement, the Transaction Documents and the transactions contemplated hereby
and thereby, assuming the accuracy of the representations and warranties of
Amazon set forth in Section 2.3(c), constitute all the action necessary to
render inapplicable to this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby the provisions of any potentially
applicable anti-takeover, control share, fair price, moratorium, interested
shareholder or similar Applicable Law (including, for the avoidance of doubt,
Section 203 of the Delaware General Corporation Law) and any potentially
applicable provision of the Company’s certificate of incorporation or bylaws
(collectively, the “Anti-Takeover Provisions”). The Company is not a party to
any stockholder rights plan or “poison pill” agreement.
j.Related Party Transactions. Except for compensation arrangements with respect
to which all required disclosures have been made in the SEC Reports, no
stockholder, officer or director of the Company or immediate family member
thereof (a) is presently a party or has a direct or indirect interest in any
Person (other than publicly traded securities) in any party to any agreement
with the Company, (b) owns any direct or any indirect, interest in any assets of
the Company or (c) has any cause of action or other claim against, or owes any
amounts to, the Company except for claims of employees in the ordinary course of
business, including for accrued vacation pay or for accrued benefits under a
Company Benefit Plan. There are no outstanding notes payable to, accounts
receivable from or advances by the Company to, and the Company is not otherwise
a creditor of, any stockholder, director or officer or any Affiliate of such
stockholder, director or officer.


k.Registration Rights. The Company has not granted to any Person the right to
request or require the Company to register any securities issued by the Company
other than the rights granted to Amazon pursuant to Article VI of this
Agreement.


l.Certain Business Practices. Except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company, its subsidiaries and, to the knowledge of the Company, their
respective directors, officers, employees, consultants and agents in each case
acting on behalf of the Company have complied at all times since December 31,
2016, and are in compliance, with (A) the provisions of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (15 U.S.C. § 78dd1, et seq.) (“FCPA”), and (B)
the provisions of all anti-bribery, anti-corruption and anti-money laundering
Applicable Laws of each jurisdiction in which the Company and its subsidiaries
operate and in which any agent thereof is conducting or has conducted business
involving the Company or any of its subsidiaries. Except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, none of the Company, any of its subsidiaries and/or, to
the knowledge of the Company, any of the Company’s and its subsidiaries’
respective directors, officers, employees, consultants and agents in each case
acting on behalf of the Company have paid, offered or promised to pay, or
authorized or ratified the payment, directly or indirectly, of any monies or
anything of value to any national, provincial, municipal or other Government
Official or any political party or candidate for political office for the
purpose of influencing any act or decision of such official or of any
Governmental Entity to obtain or retain business, or direct business to any
person or to secure any other improper benefit or advantage in each case in
violation in any material respect of the FCPA and any Applicable Laws described
in clause (B) of the immediately preceding sentence. As used in this Agreement,
the term “Government Official” means any official, officer, employee, or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Entity, and includes any official or employee of any entity
directly or indirectly owned or controlled by any Governmental Entity, and any
officer or employee of a public international organization, as well as any
Person acting in an official capacity for or on behalf of any such Governmental
Entity, or





--------------------------------------------------------------------------------





for or on behalf of any such public international organization. Except as has
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and its subsidiaries (x) have
instituted policies and procedures reasonably designed to ensure compliance with
the FCPA and other anti-bribery, anti-corruption and anti-money laundering
Applicable Laws in each jurisdiction in which the Company or any of its
subsidiaries operate and (y) have not revoked such policies and procedures.


m.Brokers; Fees and Expenses. No broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses, in connection with
the transactions contemplated by this Agreement or the other Transaction
Documents based upon arrangements made by or on behalf of the Company.


2.3Representations and Warranties of Amazon. Amazon hereby represents and
warrants as of the date of this Agreement to the Company that:


a.Organization. Amazon has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority to own its properties and conduct its business in
all material respects as currently conducted.


b.Authorization, Enforceability.


i.Amazon and each of its subsidiaries that is a party to any other Transaction
Document have the corporate or analogous power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, to consummate the transactions contemplated hereby and thereby, and to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by Amazon, and by each of its subsidiaries that is a party to any
other Transaction Document, as applicable, of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or analogous action on its, or such subsidiary’s or part, as
applicable, and no further approval or authorization is required on its part, or
such subsidiary’s part, as applicable. This Agreement and the other Transaction
Documents, assuming the due authorization, execution and delivery by the other
parties hereto and thereto, are valid and binding obligations of Amazon, and
such subsidiary, as applicable, enforceable against it, and such subsidiary, as
applicable, in accordance with their respective terms, except as the same may be
limited by Bankruptcy Exceptions. Notwithstanding anything to the contrary
contained herein, the exercise of the Warrant may require further board of
director (or analogous) approvals or authorizations on the part of Amazon or
such subsidiary, as applicable (the “Exercise Approval”).
ii.The execution, delivery and performance by Amazon, or any such subsidiary, as
applicable, of this Agreement and the other Transaction Documents to which it,
or any such subsidiary is a party and the consummation of the transactions
contemplated hereby and thereby and compliance by it, and such subsidiary, as
applicable, with any of the provisions hereof and thereof, will not (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of its properties or assets under any of the terms, conditions or
provisions of (x) subject to Exercise Approval, its, or such subsidiary’s, as
applicable, organizational documents or (y) any note, bond, mortgage, indenture,
deed of trust, license,





--------------------------------------------------------------------------------





lease, agreement or other instrument or obligation to which it, or such
subsidiary, as applicable, is a party or by which it, or such subsidiary, as
applicable, may be bound, or to which it, or such subsidiary, as applicable, or
any of its, or such subsidiary’s, as applicable, properties or assets is
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any Applicable Law or Order applicable to it,
or such subsidiary, as applicable, or any of its, or such subsidiary’s, as
applicable, properties or assets except, in the case of clauses (A)(y) and (B),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have, a material adverse effect on the
ability of Amazon to complete the transactions contemplated by the Transaction
Documents or to perform its obligations under the Transaction Documents.
(iii)    Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) any Antitrust Laws, to the extent applicable, (2) the
Exchange Act and (3) the Securities Act, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by it or any of its subsidiaries in connection
with the consummation by Amazon or any of its subsidiaries of the Warrant
Issuance and the other transactions contemplated hereby and by the other
Transaction Documents, except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain have not had and would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the ability of Amazon to
complete the transactions contemplated by the Transaction Documents or to
perform its obligations under the Transaction Documents.
c.Ownership. Other than pursuant to this Agreement and the other Transaction
Documents, Amazon is not the Beneficial Owner of (i) any shares of Common Stock
or (ii) any securities or other instruments representing the right to acquire
shares of Common Stock.


d.Brokers; Fees and Expenses. No broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses, in connection with
the transactions contemplated by this Agreement or the other Transaction
Documents based upon arrangements made by or on behalf of Amazon.


2.4Survival. The representations and warranties in this Agreement shall survive
for twelve (12) months following the Closing; provided that the representation
in the last sentence of Section 2.2(c) shall survive until the six (6) month
anniversary of the date that the Warrant is exercised in full.




ARTICLE 3


COVENANTS
3.1Efforts.


a.Subject to the terms and conditions hereof (including the remainder of this
Section 3.1) and the other Transaction Documents, each party shall use its
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or desirable under
Applicable Law to carry out the provisions hereof and thereof and give effect to
the transactions contemplated hereby and thereby. In furtherance and not in
limitation of the foregoing, each of the parties shall (i) subject to the
provisions of this Section 3.1, including Section 3.1(d), use its





--------------------------------------------------------------------------------





commercially reasonable efforts to obtain as promptly as reasonably practicable
and advisable (as determined in good faith by Amazon after consultation with the
Company in accordance with the first sentence of Section 3.1(d) and subject, in
the case of the Requisite Stockholder Approval, to the provisions of Section
3.4) all exemptions, authorizations, consents or approvals from, and to make all
filings with and to give all notices to, all third parties, including any
Governmental Entities, required in connection with the transactions contemplated
by this Agreement and the other Transaction Documents, which, for the avoidance
of doubt, shall include providing, as promptly as reasonably practicable and
advisable, such information to any Governmental Entity as such Governmental
Entity may request in connection therewith, and (ii) cooperate fully with the
other party in promptly seeking to obtain all such exemptions, authorizations,
consents or approvals and to make all such filings and give such notices.


b.Without limiting the generality of the foregoing, and only to the extent
required by Applicable Law (including, for the avoidance of doubt, any Antitrust
Law), (i) as promptly as practicable after written notice from Amazon, and in
any event no later than in accordance with established regulatory timeframes,
the parties shall file any Notification and Report Forms required under the HSR
Act with the Federal Trade Commission and the United States Department of
Justice and (ii) as promptly as practicable after written notice from Amazon,
the parties shall file, make or give, as applicable, all other filings, requests
or notices required under any other Antitrust Laws, in each case with respect to
the issuance of the Warrant Shares (the “Initial Filing Transaction”) (the
filings, requests and notices described in the foregoing clauses (i) and (ii),
collectively, the “Initial Antitrust Filings”). In addition, following the
receipt of the Initial Antitrust Clearance, to the extent required by Applicable
Law (including, for the avoidance of doubt, any Antitrust Law) in connection
with any further issuance of Warrant Shares (in each case, whether in full or in
part), the parties shall file, make or give, as applicable, as promptly as
reasonably practicable and advisable (as determined in good faith by Amazon
after consultation with the Company in accordance with the first sentence of
Section 3.1(d)), any further required filings, requests or notices required
under any Antitrust Laws, including the HSR Act. Without limiting the generality
of the foregoing, each party shall supply as promptly as reasonably practicable
to the appropriate Governmental Entities any information and documentary
material that may be required pursuant to the HSR Act or any other Antitrust
Laws. For purposes of this Agreement, the term “Initial Antitrust Clearance” as
of any time means (x) prior to such time, the expiration or termination of the
waiting period under the HSR Act and the receipt of all exemptions,
authorizations, consents or approvals, the making of all filings and the giving
of all notices, and the expiration of all waiting periods, pursuant to any other
Antitrust Laws, in each case to the extent required with respect to the Initial
Filing Transaction, and (y) the absence at such time of any Applicable Law or
Order issued by any court of competent jurisdiction or other legal restraint or
prohibition under any Antitrust Law, in each case that has the effect of
preventing the consummation of the Initial Filing Transaction.


c.Subject to the terms and conditions hereof (including the remainder of this
Section 3.1) and the other Transaction Documents, and only to the extent
required under the Antitrust Laws, each of the parties shall use its
commercially reasonable efforts to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Governmental Entity, so as
to enable the parties to give effect to the transactions contemplated hereby and
by the other Transaction Documents in accordance with the terms hereof and
thereof; provided, that notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, nothing in this Section 3.1
shall require, or be construed to require, any party or any of its Affiliates to
agree to (and no party or any of its Affiliates shall agree to, without the
prior written consent of the other parties):  (i) sell, hold separate, divest,
discontinue or limit (or any conditions relating to, or changes or restrictions
in, the operation of) any assets, businesses or interests of it or its
Affiliates (irrespective of whether or not such assets, businesses or interests
are related to, are the subject matter of or could be affected by the





--------------------------------------------------------------------------------





transactions contemplated by the Transaction Documents); (ii) without limiting
clause (i) in any respect, any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests that
would reasonably be expected to adversely impact (x) the business of, or the
financial, business or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates or
(y) any other assets, businesses or interests of it or its Affiliates;
(iii) without limiting clause (i) in any respect, any modification or waiver of
the terms and conditions of this Agreement or any of the other Transaction
Documents that would reasonably be expected to adversely impact (x) the business
of, or financial, business or strategic benefits of the transactions
contemplated hereby or by any of the other Transaction Documents to it or its
Affiliates, or (y) any other assets, businesses or interests of it or its
Affiliates; or (iv) without limiting clause (i) in any respect, take any action
that would materially impair the value to Amazon of the transactions
contemplated hereby.


d.Amazon shall have the principal responsibility for devising and implementing
the strategy (including with respect to the timing of filings) for obtaining any
exemptions, authorizations, consents or approvals required under the HSR Act or
any other Antitrust Laws in connection with the transactions contemplated hereby
and by the other Transaction Documents; provided, however, that Amazon shall
consult in advance with the Company regarding the overall antitrust strategy.
Each of the parties shall promptly notify the other party of, and if in writing
furnish the other with copies of (or, in the case of oral communications, advise
the other of), any substantive communication that it or any of its Affiliates
receives from any Governmental Entity, whether written or oral, relating to the
matters that are the subject of this Agreement or any of the other Transaction
Documents and, to the extent reasonably practicable, permit the other party to
review in advance any proposed substantive written communication by such party
to any Governmental Entity and consider in good faith the other party’s
reasonable comments on any such proposed substantive written communications
prior to their submission. No party shall, and each party shall cause its
Affiliates not to, participate or agree to participate in any substantive
meeting or communication with any Governmental Entity in respect of the subject
matter of the Transaction Documents, including on a “no names” or hypothetical
basis, unless (to the extent practicable) it or they consult with the other
party in advance and, to the extent practicable and permitted by such
Governmental Entity, give the other party the opportunity to jointly prepare
for, attend and participate in such meeting or communication. The parties shall
(and shall cause their Affiliates to) coordinate and cooperate fully with each
other in exchanging such information and providing such assistance as the other
party may reasonably request in connection with the matters described in this
Section 3.1, including (x) furnishing to each other all information reasonably
requested to determine the jurisdictions in which a filing or submission under
any Antitrust Law is required or advisable, (y) furnishing to each other all
information required for any filing or submission under any Antitrust Law and
(z) keeping each other reasonably informed with respect to the status of each
exemption, authorization, consent, approval, filing and notice under any
Antitrust Law, in each case, in connection with the matters that are the subject
of this Agreement or any of the other Transaction Documents. The parties shall
provide each other with copies of all substantive correspondence, filings or
communications between them or any of their Affiliates or Representatives, on
the one hand, and any Governmental Entity or members of its staff, on the other
hand, relating to the matters that are the subject of this Agreement or any of
the other Transaction Documents; provided that such material may be redacted as
necessary to (1) comply with contractual arrangements, (2) address good faith
legal privilege or confidentiality concerns and (3) comply with Applicable Law.


e.Subject to the other provisions of this Agreement, including in this
Section 3.1, in the event that any arbitral, administrative, judicial or
analogous action, claim or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party relating to or in
connection with the transactions contemplated hereby or by any of the other
Transaction Documents (“Transaction





--------------------------------------------------------------------------------





Litigation”), neither party shall be required to contest and resist any such
Transaction Litigation or to seek to have vacated, lifted, reversed or
overturned any judgment, ruling, order, writ, injunction or decree, whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents or restricts consummation or implementation of the transactions
contemplated hereby or by any of the other Transaction Documents. Each party
shall keep the other party reasonably informed with respect to any Transaction
Litigation unless doing so would reasonably be likely to jeopardize any
privilege of such party regarding any such Transaction Litigation (subject to
such party using commercially reasonable efforts to, and cooperating in good
faith with the other party in, developing and implementing reasonable
alternative arrangements to provide such other party with such information).
Subject to the immediately preceding sentence, each party shall promptly advise
the other party orally and in writing in connection with, and shall consult with
each other with respect to, any Transaction Litigation and shall in good faith
give consideration to each other’s advice with respect to such Transaction
Litigation.


f.The Company shall be liable for and promptly indemnify Amazon for all losses,
claims, damages, liabilities, costs, expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, the “Losses”)
incurred by Amazon or its Affiliates that arise out of or relate to any
Transaction Litigation. In any case in which any such indemnity is sought by
Amazon, Amazon shall promptly deliver a written notice of its claim for
indemnification (a “Claim Notice”) to the Company, and the Company shall have
fifteen (15) days (or such lesser number of days set forth in the Claim Notice
as may be required by court proceeding in the event of a litigated matter) after
receipt of the Claim Notice (the “Notice Period”) to notify Amazon that it
desires to defend Amazon in the Transaction Litigation. In the event that the
Company notifies Amazon within the Notice Period that it desires to defend
Amazon in the Transaction Litigation, the Company shall have the right to defend
Amazon by appropriate proceedings at its expense, with counsel reasonably
satisfactory to Amazon. If the Company elects to assume such defense, Amazon may
participate in such defense at its own cost and expense; provided, however, that
if, in the reasonable judgment of Amazon, a conflict of interest exists which
renders it inadvisable for one firm to represent Amazon and the Company, then
Amazon may employ separate counsel at the expense of the Company, and, on its
written notification of that employment, the Company will not have the right to
assume or continue the defense of that action on behalf of Amazon. The Company
shall not, without the prior written consent of Amazon (such consent not to be
unreasonably withheld, delayed or conditioned), settle, compromise or offer to
settle or compromise any Transaction Litigation on a basis that would result in
(i) the imposition of a consent order, injunction or decree that would restrict
the future activity or conduct of Amazon or any of its Affiliates, (ii) a
finding or admission of a violation of Applicable Law or violation of the rights
of any Person by Amazon or any of its Affiliates, (iii) a finding or admission
that would have an adverse effect to no more than a de minimis extent on other
claims made or threatened against Amazon or any of its Affiliates, (iv) any
monetary liability of Amazon that will not be promptly paid or reimbursed by the
Company or (v) any non-monetary condition or obligation being imposed on Amazon
or any of its Affiliates that would restrict the future activity or conduct of
Amazon or any of its Affiliates.


g.As promptly as practicable following the date hereof, the Company shall adopt
such amendments and take such further actions and do or cause to be done all
things necessary, proper or advisable under Applicable Law, to prevent the
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby from constituting a “change in control,”
“change of control” or other similar term under any Company Benefit Plan.


h.Notwithstanding anything herein to the contrary, from and after the earlier of
(i) the exercise of the Warrant in full and (ii) the expiration, termination or
cancellation of the Warrant without





--------------------------------------------------------------------------------





the Warrant having been exercised in full, no party shall have any further
obligations under this Section 3.1; provided, that this Section 3.1(h) shall in
no way relieve any party with respect to any breach by such party of this
Section 3.1 prior to such time.


3.2Public Announcements


a.The parties acknowledge that the Company’s initial announcement of the
transactions contemplated by this Agreement and the other Transaction Documents
to customers, suppliers, investors and employees and otherwise (the “Initial
Announcement”) has been agreed by the parties. After the transmission of the
Initial Announcement, except as required by Applicable Law or by the rules or
requirements of any stock exchange on which the securities of a party are
listed, no party shall make, or cause to be made, or permit any of its
Affiliates to make, any press release or public announcement or other similar
communications in respect of the Transaction Documents or the transactions
contemplated thereby without prior written consent (not to be unreasonably
withheld, conditioned or delayed) of the other party, to the extent such
release, announcement or communication relates to the transactions contemplated
hereby or by any of the other Transaction Documents. Notwithstanding the
foregoing, no party shall be required to receive the consent of the other party
to any release, announcement or communication (including any filing required to
be made under the Exchange Act or the Securities Act) to the extent such
release, announcement or communication includes information (i) with respect to
the transactions contemplated hereby or by any of the other Transaction
Documents that is consistent with the Initial Announcement; (ii) that is
consistent with releases, announcements or other communications previously
consented to by the other party in accordance with this Section 3.2, (iii) that
is required to be disclosed under GAAP; (iv) that has previously been released
by either of the parties hereto in respect of the transactions contemplated
hereby or the Transaction Documents without any violation of the terms of this
Agreement; or (v) as may be required in connection with any Form 4, Schedule
13D, Schedule 13G, Form 8-K, Form 10-Q, Form 10-K, Schedule 14A or other
disclosure required by the Commission or other Governmental Entity to be made by
Amazon or the Company in connection with the transactions contemplated by this
Agreement. Notwithstanding the preceding sentence, to the extent any disclosure
(including communications with investors and analysts) relates to the
Transaction Documents or any transaction contemplated thereby and contains any
information inconsistent with the Initial Announcement or releases,
announcements or other communications previously consented to by the other party
in accordance with this Section 3.2 or that has previously been released by
either of the parties hereto in respect of the transactions contemplated hereby
or the Transaction Documents without any violation of the terms of this
Agreement, such disclosure shall be subject to the prior consent of the other
party (unless it is required to be in such form under Applicable Law), which
shall not be unreasonably withheld, conditioned or delayed.


b.Without limiting the foregoing, in recognition of the importance to the
Company and Amazon of taking appropriate steps to maintain the confidentiality
of agreements between the parties from the parties’ customers, competitors and
suppliers, in the event that the Company is legally required to file or
otherwise submit any agreement to which Amazon is a party (each a “Disclosable
Agreement”) or any excerpt from, summary of or information relating to any
Disclosable Agreement with or to the Commission or any other regulatory body or
stock exchange (each, a “Disclosure Agency”) the filing or submission of which
involves or could result in public disclosure of such Disclosable Agreement or
excerpt therefrom, summary thereof or information relating thereto, the Company
will (1) promptly notify Amazon of such requirement to file or otherwise submit
the Disclosable Agreement or any excerpt therefrom, summary thereof or
information relating thereto and any applicable deadline for making such filing
or submission, (2) provide Amazon with a reasonable opportunity to request (i) a
redaction of all information in the Disclosable Agreement or excerpt therefrom,
summary thereof or information relating





--------------------------------------------------------------------------------





thereto, as requested by Amazon (in addition to any redactions proposed by the
Company) prior to filing or submitting such Disclosable Agreement, excerpt
therefrom, summary thereof or information relating thereto, and (ii) the
submission of one or more confidential treatment requests in support of such
redactions with such arguments as requested by Amazon, including in response to
any comments or requests for information issued by the Commission or the
applicable Disclosure Agency, to which, in each case, the Company shall agree
absent a reasonable basis for objection (and shall provide Amazon prompt notice
of any such objection, the basis therefor and a reasonable opportunity to
consider and discuss such objection with the Company), (3) provide Amazon
(i) with copies of any comments and all other communications received from the
Commission or the applicable Disclosure Agency with respect to the Disclosable
Agreement or confidential treatment thereof (including a reasonable summary of
any oral communications or other comments received other than in writing) as
promptly as reasonably practicable and (ii) with the Company’s proposed response
to such comments at least three (3) Business Days before such response is
submitted to the Commission or the applicable Disclosure Agency, and (4) provide
Amazon with a reasonable opportunity to propose revisions within such three (3)
Business Day-period to such proposed response as requested by Amazon, and which
revisions the Company shall make absent a reasonable basis for objection (and
shall provide Amazon prompt notice of any such objection, the basis therefor and
a reasonable opportunity to consider and discuss such objection with the
Company), and, as applicable, use its commercially reasonable efforts in
responding to any such comments in order to pursue assurance that confidential
treatment will be granted. The Company will not file this Agreement, any
Disclosable Agreement, any excerpt therefrom, summary or portion thereof or
information relating thereto with any Governmental Entity or regulatory body,
including the Commission or any Disclosure Agency, or disclose any other
Confidential Information in any manner, except to the extent (i) permitted
above, or (ii) the Company determines in good faith based on the written advice
of outside counsel that making such filing or submission without adhering to the
requirements set forth above is necessary to comply with Applicable Law.
Notwithstanding anything in Section 8.1 of this Agreement to the contrary, the
provisions of this Section 3.2(b) will survive for so long as any Commercial
Arrangements remain in effect.


3.3Expenses. Unless otherwise provided in any Transaction Document, each of the
parties shall bear and pay all costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under the Transaction
Documents, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.


3.4Stockholder Approval.


a.No later than the next meeting (whether annual or special) of the stockholders
of the Company (the “Company Stockholders”) after the date hereof, the Company
shall convene and hold a meeting of the Company Stockholders (the “Company
Stockholder Meeting”) to consider and vote on the issuance of the Warrant in
respect of any Warrant Shares in excess of 3,222,681 shares, pursuant to the
applicable rules of the New York Stock Exchange, including but not limited to,
New York Stock Exchange Rule 312.03(c), for the avoidance of doubt, without
giving effect to any “cashless” or “net” exercise provisions therein (the
“Requisite Stockholder Approval”); provided that the parties acknowledge that
such meeting may be postponed or adjourned in accordance with the Company’s
bylaws or as otherwise required by Applicable Law if (x) there is an
insufficient number of shares of Common Stock present or represented by a proxy
at the Company Stockholder Meeting to conduct business at the Company
Stockholder Meeting, (y) the Company is required to postpone or adjourn the
Company Stockholder Meeting by Applicable Law or a request from the Commission
or its staff, or (z) the Company determines in good faith that it is necessary
or appropriate to postpone or adjourn the Company Stockholder Meeting in order
to give the Company Stockholders sufficient time to evaluate any information or
disclosure that





--------------------------------------------------------------------------------





the Company has sent or otherwise made available to them. If, despite the
Company’s reasonable best efforts the Requisite Stockholder Approval is not
obtained at or prior to the Company Stockholder Meeting, the Company shall at
Amazon’s request cause an additional Company Stockholder Meeting to be held
every twelve (12) months thereafter until such Requisite Stockholder Approval is
obtained or the Warrant is no longer outstanding.


b.The Company shall use its reasonable best efforts to obtain the Requisite
Stockholder Approval. Without limiting the foregoing, the Board shall (x)
recommend that the Company Stockholders vote in favor of the Requisite
Stockholder Approval (the “Company Board Recommendation”) (and not withdraw or
modify in any adverse respect such Company Board Recommendation unless the Board
determines in good faith (after consultation with outside legal counsel and
financial advisors) that the failure to take such action would be inconsistent
with its fiduciary duties to the holders of Common Stock under Applicable Law,
(y) solicit proxies in favor of the Requisite Stockholder Approval in accordance
with this Section 3.4(b), and (z) obtain commitments from each of the directors
and executive officers of the Company to vote in favor of the Requisite
Stockholder Approval. In connection with the Company Stockholder Meeting, the
Company shall promptly prepare (and Amazon shall reasonably cooperate with the
Company to prepare) and file with the Commission a preliminary proxy statement,
shall use its reasonable best efforts to respond to any comments of the
Commission or its staff and to cause a definitive proxy statement related to
such meeting to be mailed to the Company Stockholders as promptly as practicable
after clearance thereof by the Commission. The Company shall notify Amazon
promptly of the receipt of any comments from the Commission or its staff with
respect to the proxy statement and of any request by the Commission or its staff
for amendments or supplements to such proxy statement or for additional
information and shall supply Amazon with copies of all correspondence between
the Company or any of its Representatives, on the one hand, and the Commission
or its staff, on the other hand, with respect to such proxy statement. If at any
time prior to the Company Stockholder Meeting there shall occur any event that
is required to be set forth in an amendment or supplement to the proxy
statement, the Company shall as promptly as reasonably practicable prepare and
mail to the Company Stockholders such an amendment or supplement. Each of the
parties shall promptly correct any information provided by it or on its behalf
for use in the proxy statement if and to the extent that such information shall
have become false or misleading in any material respect, and the Company shall
as promptly as reasonably practicable prepare and furnish to the Company
Stockholders an amendment or supplement to correct such information to the
extent required by Applicable Laws. The Company shall consult with Amazon prior
to filing any proxy statement, or any amendment or supplement thereto, or
responding to any comments from the Commission or its staff with respect
thereto, and provide Amazon with a reasonable opportunity to comment thereon,
and consider in good faith any comments proposed by Amazon. If the Board
withdraws, changes, or qualifies in any manner adverse to Amazon, the Company
Board Recommendation or fails to include the Company Board Recommendation in the
proxy statement when disseminated to the Company Stockholders, Amazon shall have
the right, at its option, to require the Company to negotiate in good faith with
Amazon to amend the terms of the Warrant and this Agreement in order to ensure
that Amazon obtains all of the benefits intended to be conferred in connection
with this Agreement and the transactions contemplated hereby.


c.Amazon shall furnish the Company all information reasonably requested by the
Company concerning itself, its Affiliates, directors, officers, stockholders and
such other matters as may be reasonably necessary or advisable in connection
with the proxy statement in connection with the Company Stockholder Meeting.


d.From and after the date of this Agreement, the Company shall use reasonable
best efforts to require all beneficial owners of Common Stock in excess of 15%
of the Common Stock





--------------------------------------------------------------------------------





outstanding (each, a “Significant Stockholder”), within the earlier of ten (10)
Business Days after (x) such Person becomes a Significant Stockholder and (y)
the date hereof if such Person is a Significant Stockholder on the date hereof,
to deliver to the Company a voting agreement in support of the transactions
contemplated hereby.


3.5Tax Treatment. No later than ninety (90) days after the Warrant Issuance,
Amazon shall provide the Company with a valuation of the Warrant for tax
purposes, taking into account the vesting schedule and any relevant economic
assumptions or inputs with respect to such Warrant as determined by Amazon. Such
valuation shall be binding on Amazon and the Company for all U.S. tax purposes.
Duff & Phelps Corporation will be engaged by Amazon to determine the Warrant
valuation and to produce a narrative valuation report. Amazon will provide such
narrative report to the Company provided the Company agrees to execute a Notice
and Acknowledgment substantially in the form attached hereto as Exhibit A prior
to receipt of any information prepared on Amazon’s behalf pursuant to this
Section 3.5. Amazon and the Company agree to treat the Warrant issuance (i) as a
closed, taxable transaction occurring on the date of the Warrant Issuance,
rather than as an open transaction, for U.S. tax purposes, and (ii) not as a
transaction in connection with the performance of services within the meaning of
Section 83 of the Code. Neither Amazon nor the Company shall take any position
for tax purposes that is inconsistent with the foregoing, unless required by
Applicable Law. Without limiting the foregoing, Amazon agrees to provide the
Company with a draft of the valuation of the Warrant prior to its finalization
for review, it being understood that neither Amazon nor Duff & Phelps
Corporation shall be under any obligation to accept comments or input, if any,
from the Company.




ARTICLE IV


ADDITIONAL AGREEMENTS


4.1Acquisition for Investment. Amazon acknowledges that the issuance of the
Warrant and the Warrant Shares has not been registered under the Securities Act
or under any state securities laws. Amazon (i) acknowledges that it is acquiring
the Warrant and the Warrant Shares pursuant to an exemption from registration
under the Securities Act solely for its own account for investment with no
present intention to distribute them to any person in violation of the
Securities Act or any other applicable state securities laws, (ii) agrees that
it shall not (and shall not permit its Affiliates to) sell or otherwise dispose
of the Warrant or the Warrant Shares, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any applicable
state securities laws, (iii) acknowledges that it has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Warrant Issuance
and of making an informed investment decision, and has conducted a review of the
business and affairs of the Company that it considers sufficient and reasonable
for purposes of consummating the Warrant Issuance, (iv) acknowledges that it is
able to bear the economic risk of the Warrant Issuance and is able to afford a
complete loss of such investment and (v) acknowledges that it is an “accredited
investor” (as that term is defined by Rule 501 under the Securities Act).


4.2Legend. Amazon agrees that all certificates or other instruments representing
the Warrant and the Warrant Shares shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend substantially to the
following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR





--------------------------------------------------------------------------------





OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. HEDGING TRANSACTIONS INVOLVING
THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A TRANSACTION AGREEMENT, DATED AS OF JANUARY
23, 2018, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.”
In the event that any Warrant Shares become registered under the Securities Act
or the Company is presented with an opinion of counsel reasonably satisfactory,
in form and substance, to the Company that the Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall issue new certificates or other instruments representing
such Warrant Shares which shall not contain such portion of the above legend
that is no longer applicable; provided that the holder of such Warrant Shares
surrenders to the Company the previously issued certificates or other
instruments.
4.3Anti-Takeover Provisions. The Company shall not take any action that would
prevent Amazon from exercising any of its rights under this Agreement or any of
the other Transaction Documents, or any of the transactions contemplated hereby
or thereby (a “Burdensome Action”), including by causing this Agreement or any
of the other Transaction Documents, or any of the transactions contemplated
hereby or thereby, to be subject to any requirements imposed by any
Anti-Takeover Provisions or subject in any manner to any “poison pill” or
similar shareholder rights plan, in each case the result of which would be to
cause a Burdensome Action to occur, and shall take all necessary steps within
its control to exempt (or ensure the continued exemption of) the transactions
contemplated by the Transaction Documents from any applicable Anti-Takeover
Provisions, as now or hereafter in effect.


4.4Transfer Restrictions.


a.Other than solely in the case of a Permitted Transfer, NV Investment Holdings
shall not Transfer:


i.the Warrant at any time;
ii.any Warrant Shares to any Person that, as of the time of entry into the
agreement governing the Transfer is, to the actual knowledge of Amazon’s
executive officers (with no obligation of inquiry, other than to (i) review the
Section 13(d) and Section 13(g) filings made with respect to the Common Stock
and (ii) to obtain a written representation from the purchaser to the effect
that such purchaser is not the Beneficial Owner of more than 10% of the Common
Stock), the Beneficial Owner of more than 10% of the Common Stock; provided that
this Section 4.4(a)(ii) shall not apply to any open market sale of Common Stock
through a brokerage transaction effected over a United States national
securities exchange or any sale of Common Stock pursuant to a bona fide
Underwritten Offering; provided, further, that the Company may





--------------------------------------------------------------------------------





instruct the underwriter(s) of any such Underwritten Offering to exclude any
Person that has filed a Schedule 13D or Schedule 13G with respect to the Common
Stock; or
iii.Warrant Shares representing more than 10% of the outstanding Company Common
Stock, as calculated based on the Company’s then current public filings, in any
single transaction; provided that this Section 4.4(a)(iii) shall not apply to
any open market sale of Company Common Stock through a brokerage transaction
effected over a United States national securities exchange or any sale of
Company Common Stock pursuant to a bona fide Underwritten Offering.


b.“Permitted Transfers” means, in each case so long as such Transfer is in
accordance with Applicable Law and the provisions of the Company’s certificate
of incorporation and bylaws:


i.a Transfer of the Warrant to Amazon or a wholly owned subsidiary of Amazon, so
long as such Transferee, to the extent it has not already done so, executes a
customary joinder to this Agreement, in form and substance reasonably acceptable
to the Company, in which such Transferee agrees to be subject to all covenants
and agreements of Amazon under this Agreement and makes all the representations
and warranties and/or acknowledgements set forth in Section 2.3 (although the
representation and warranty in Section 2.3(a) shall be made with respect to the
applicable jurisdiction of incorporation and to the extent the concept is
applicable in that jurisdiction) and Section 4.1;
ii.a Transfer of the Warrant in connection with an Acquisition Transaction
approved by the Board (including if the Board (A) recommends that its
stockholders tender in response to a tender or exchange offer that, if
consummated, would constitute an Acquisition Transaction, or (B) does not
recommend that its stockholders reject any such tender or exchange offer within
the ten (10) Business Day period specified in Rule 14e-2(a) under the Exchange
Act);
iii.a Transfer of the Warrant if required by, or reasonably necessary in order
for, Amazon to obtain Governmental Approval for any acquisition (whether direct
or indirect, including by way of merger, share exchange, share purchase,
consolidation or any similar transaction), provided that such acquisition is not
being undertaken by Amazon for the purpose of evading or avoiding the transfer
restrictions imposed by this Section 4.4);
iv.a Transfer of the Warrant to the extent required under Applicable Law; or
v.a Transfer of the Warrant with the prior written consent of the Company.


c.Any Transfer or attempted Transfer of the Warrant in violation of this
Section 4.4 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register or other books and records of the Company.


4.5Right of Notice. If at any time the Company proposes to enter into any
Acquisition Transaction with any Person or Group (excluding Amazon or any of its
Affiliates), the Company shall promptly, and in any event no later than
fifteen (15) calendar days prior to entering into any definitive agreement
regarding such Acquisition Transaction, provide written notice to Amazon, which
notice shall contain all terms of such proposed Acquisition Transaction as well
as all information or draft documentation which may impact Amazon in its
capacity as a holder of the Warrant.





--------------------------------------------------------------------------------







ARTICLE 5


GOVERNANCE


5.1Information Rights.


a.During the term of this Agreement, the Company shall prepare and provide, or
cause to be prepared and provided, to Amazon:
i.within ten (10) days after the end of each fiscal quarter the number of
outstanding shares of Common Stock at the end of such fiscal quarter calculated
on both an undiluted basis and a fully diluted basis without regard to exercise
or conversion prices of derivative securities;
ii.within the time periods applicable to the Company under Section 13(a) or
15(d) of the Exchange Act, all interim and annual financial statements required
to be contained in a filing with the Commission on Forms 10-K and 10-Q; and
iii.if the Company is at any time not subject to Section 13(a) or 15(d) under
the Exchange Act, the information set forth on Schedule 5.1(a);
provided, however, that the requirements of this paragraph (a) shall be deemed
to be satisfied to the extent such information is publicly filed on EDGAR within
the time periods specified above.
b.During the term of this Agreement, the Company shall consider and respond
promptly and in good faith to reasonable requests for information, to the extent
already existing or that can be prepared without excessive cost or management
time, regarding the Company and its subsidiaries from Amazon in its capacity as
a stockholder of the Company. Without limiting the generality of the foregoing,
the Company and its subsidiaries shall not be required to provide any such
information if (i) the Company determines that such information is competitively
sensitive, (ii) the Company determines in good faith that providing such
information would adversely affect the Company (taking into account the nature
of the request and the facts and circumstances at such time) other than to a de
minimis extent or (iii) providing such information (A) would reasonably be
expected to jeopardize an attorney-client privilege or cause a loss of attorney
work product protection, (B) would violate a confidentiality obligation to any
person in effect on the date of this Agreement or (C) would, based on the
written advice of the Company’s outside legal counsel, violate any Applicable
Law; provided, that, with respect to clauses (i)-(iii), the Company uses
reasonable efforts, and cooperates in good faith with Amazon, to develop and
implement reasonable alternative arrangements to provide Amazon (and its
Representatives) with the intended benefits of this Section 5.1.


c.In furtherance and not in limitation of the foregoing, during the term of this
Agreement, the Company shall, and shall cause its subsidiaries to, use
commercially reasonable efforts to prepare and provide, or to cause to be
prepared and provided, including, if requested and reasonably available, in
electronic data format, to Amazon, or to assist Amazon with preparing (at the
expense of Amazon), in a reasonably timely fashion following a request by Amazon
any (i) financial information or other data relating to the Company and its
subsidiaries and (ii) any other relevant information or data, in each case to
the extent necessary, as reasonably determined in good faith by Amazon for
Amazon to (x) comply with GAAP or to comply with its reporting, filing,
accounting or other obligations under Applicable Law or (y) apply the equity
method of accounting, in the event Amazon is required to account for its
investment in the Company under the equity method of accounting under GAAP;
provided, however, that any requests with respect to tax matters shall be
addressed by Section 5.2 and not by this Section 5.1. The Company shall use
commercially reasonable efforts to cause its and its subsidiaries’





--------------------------------------------------------------------------------





Representatives to cooperate in good faith with Amazon in connection with the
foregoing; provided, however, that notwithstanding anything in this Agreement to
the contrary, in no event shall Amazon or its Affiliates disclose (including by
reflecting such information on their financial statements) any financial
information or other financial data provided to Amazon pursuant to this
Section 5.1 prior to the Company first publicly disclosing such information in
its ordinary course of business, other than pursuant to the terms of
Section 5.1(d)(i), Section 5.1(d)(ii) or Section 5.1(d)(iv). Amazon shall
promptly, upon request by the Company, reimburse the Company for all reasonable
documented out of pocket costs and expenses incurred by the Company or any of
its subsidiaries in connection with any actions taken by the Company or any of
its subsidiaries pursuant to this Section 5.1(c).


d.In furtherance of and not in limitation of any other similar agreement Amazon
or any of its Representatives may have with the Company or its subsidiaries,
Amazon hereby agrees that all Confidential Information in its possession
obtained solely pursuant to this Section 5.1 with respect to the Company shall
be kept confidential by it and shall not be disclosed or used by it in any
manner whatsoever, except as permitted by this Section 5.1(d). For the avoidance
of doubt, any confidential information received by either party in connection
with any of the Commercial Arrangements shall be governed by the terms of any
applicable agreement related to such Commercial Arrangements. Any Confidential
Information may be disclosed or used:


i.by Amazon (x) to any of its Affiliates or (y) to its or its Affiliate’s
respective directors, managers, officers, employees and authorized
Representatives (including attorneys, accountants, consultants, bankers and
financial advisors thereof) (each of the Persons described in clauses (x) and
(y), collectively, the “Representatives” of Amazon), in each case, solely if and
to the extent any such Person needs to be provided such Confidential Information
to assist Amazon or its Affiliates in evaluating or reviewing its existing
investment, or, with respect to the exercise of the Warrant, its prospective
investment, in the Company, including in connection with the disposition thereof
or voting shares of Common Stock. Each Representative shall be deemed to be
bound by the provisions of this Section 5.1(d) and Amazon shall be responsible
for any breach of this Section 5.1(d) (or such other agreement or obligation, as
applicable) by any of its Representatives;
ii.by Amazon or any of its Representatives to the extent the Company consents in
writing;
iii.by Amazon or any of its Representatives to a potential Transferee (so long
as such Transfer is permitted hereunder); provided, that such Transferee agrees
to be bound by the provisions of this Section 5.1(d) (or a confidentiality
agreement having restrictions substantially similar to this Section 5.1(d)); or
iv.by Amazon or any of its Representatives to the extent that Amazon or such
Representative has been advised by its counsel that such disclosure is required
to be made by it under Applicable Law or by a Governmental Entity; provided,
that prior to making such disclosure, such Person uses commercially reasonable
efforts to preserve the confidentiality of the Confidential Information to the
extent permitted by Applicable Law, including, to the extent practicable and
permitted by Applicable Law, consulting with the Company regarding such
disclosure and, if reasonably requested by the Company, assisting the Company,
at the Company’s expense, in seeking a protective order to prevent the requested
disclosure; provided, further, that Amazon or such Representative, as the case
may be, uses commercially reasonable efforts to disclose only that portion of
the Confidential Information as is requested by the applicable Governmental
Entity or as is, based on the advice of its counsel, legally required or
compelled; and provided, further, that the parties hereto expressly agree that
notwithstanding anything in the Confidentiality Agreement or any other
confidentiality agreement between or among the





--------------------------------------------------------------------------------





Company, Amazon or its Affiliates or Representatives, to the contrary, any
Confidential Information that is permitted to be disclosed or used in any manner
pursuant to this Agreement can be so disclosed or used.




5.2Tax Reporting Requirements.


a.The Company will provide Amazon with any information reasonably requested by
Amazon and within the Company’s possession or that can be provided with the use
of reasonable efforts, to allow Amazon to comply with Applicable Law related to
taxes or to avail itself of any provision of Applicable Law related to taxes.


b.The Company shall maintain its status as a domestic corporation for U.S.
Federal income tax purposes.


c.The Company shall make due inquiry with a Tax Advisor selected by it on at
least an annual basis regarding the Company’s obligation to comply with the
reporting requirements under Sections 6038, 6038B, and 6046 of the U.S. Internal
Revenue Code of 1986, as amended (or any successor thereto) (the “Code”), and
the Company shall comply with any such applicable requirements. To the extent
that Amazon is subject to the same reporting requirements, the Company shall
file on Amazon’s behalf. The Company shall also provide Amazon with any filings
under such sections for Amazon’s review forty-five (45) days prior to the due
date for filing (including extensions). To the extent that the Company does not
have a filing requirement under such sections, the Company shall provide such
information to Amazon as may be necessary to fulfill Amazon’s obligations
thereunder as a result of the Warrant Issuance or the acquisition of Warrant
Shares hereunder.


5.3Standstill Provisions.


a.Amazon agrees that from the date of this Agreement until an Amazon Standstill
Termination Event (such period, the “Standstill Period”), without the prior
written approval of the Board, Amazon shall not, directly or indirectly, and
shall cause its subsidiaries not to:


i.acquire, agree to acquire, propose or offer to acquire, by purchase or
otherwise, Equity Securities or Derivative Instruments or debt securities of the
Company, other than:
1.Warrant Shares acquired by Amazon in accordance with this Agreement;
2.as a result of any stock split, stock dividend or distribution, other
subdivision, reorganization, reclassification or similar capital transaction
involving Equity Securities of the Company; or
3.pursuant to and in accordance with Section 4.4(b)(i);
ii.make, or in any way participate or engage in, any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the Commission) (whether or not
relating to the election or removal of directors) to vote any Voting Securities,
or disclose how Amazon intends to vote its Warrant Shares on any contested
election of directors or any contested proposal relating to an Acquisition
Proposal unless such disclosure is determined by Amazon in good faith, based on
the advice of its legal counsel, to be reasonably required by Applicable Law;
iii.call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company;
iv.nominate or seek to nominate, directly or indirectly, any person to the
Board;





--------------------------------------------------------------------------------





v.deposit any Voting Securities in a voting trust or similar contract or
agreement or subject any Voting Securities to any voting agreement, pooling
arrangement or similar arrangement, or grant any proxy with respect to any
Voting Securities (in each case, other than to the Company or a Person specified
by the Company in a proxy card (paper or electronic) provided to stockholders of
the Company by or on behalf of the Company);
vi.make any public announcement with respect to, enter, agree to enter, propose
or offer to enter into any merger, business combination, recapitalization,
restructuring, change in control transaction or other similar extraordinary
transaction involving the securities of the Company or any of its subsidiaries,
or purchase of a material portion of the assets, properties or Equity Securities
of the Company, other than acquisitions of Equity Securities as follows:
1.Warrant Shares acquired by Amazon in accordance with this Agreement;
2.as a result of any stock split, stock dividend or distribution, other
subdivision, reorganization, reclassification or similar capital transaction
involving Equity Securities of the Company;
3.pursuant to and in accordance with Section 4.4(b)(i); or
4.Equity Securities of the Company representing less than 5% of the outstanding
shares of Common Stock held by a Person acquired by Amazon or its Affiliates;
provided that such Equity Securities of the Company were acquired by such
acquired Person prior to it entering into an agreement with Amazon to be
acquired and not in contemplation of, or in connection with, Amazon’s
acquisition of such Person and Amazon agrees to dispose of those Equity
Securities and to reasonably cooperate with the Company to establish a
reasonable time table and other reasonable parameters for so doing so as to
minimize the impact of such disposition on the trading market for the Common
Stock; provided that in connection with such disposition, Amazon shall not be
required to take any action that would be likely to adversely affect the value
of the Equity Securities;
vii.otherwise act, alone or in concert with others, to seek to control or
influence the management or the policies of the Company (for the avoidance of
doubt, excluding any such act to the extent in its capacity as a commercial
counterparty, customer, supplier, industry participant or the like);
viii.take any action that would reasonably be expected to require the Company to
make a public announcement regarding any of the events described above;
ix.advise or knowingly assist or knowingly encourage or enter into any
discussions, negotiations, agreements or arrangements with any other Persons in
connection with the foregoing;
x.form, join or in any way participate in a Group (other than with its
subsidiary that is bound by the restrictions of this Section 5.3(a) or a Group
that consists solely of Amazon and/or any of its Affiliates), with respect to
any Voting Securities or otherwise in connection with any of the foregoing; or
xi.publicly disclose any intention, plan or proposal with respect to any of the
foregoing.


For the avoidance of doubt, this Section 5.3 shall not prohibit Amazon from
exercising any rights or taking any action under the Commercial Arrangements.
Amazon shall not be deemed in breach of this Section 5.3 if Amazon or any of its
subsidiaries acquires Equity Securities, Derivative Instruments or debt
securities of the Company in an amount representing less than two percent (2%)
of such outstanding Equity Securities, Derivative Instruments or debt
securities, and promptly after receiving written notice from the Company that
such Equity Securities, Derivative Instruments or debt securities were acquired
in contravention of this Section 5.3, sells or otherwise disposes of such Equity
Securities, Derivative Instruments or debt securities. In addition, Amazon shall
not, directly or indirectly, and shall not permit any of its subsidiaries,
directly or indirectly, to, contest the validity of this Section 5.3 or, subject
to





--------------------------------------------------------------------------------





Section 5.3(b), seek a waiver, amendment or release of any provisions of this
Section 5.3 (including this sentence) (whether by legal action or otherwise).
b.Notwithstanding anything to the contrary contained herein or in any of the
other Transaction Documents, including Section 5.3(a) hereof, Amazon shall not
be prohibited or restricted from making and submitting to the Company and/or the
Board, any Acquisition Proposal that is not intended to require the Company to
disclose such proposal, or any confidential request for the Company and/or the
Board to waive, amend or provide a release of any provision of this Section 5.3
(whether or not in connection with such Acquisition Proposal); provided that any
such Acquisition Proposal and/or confidential request shall by its terms
terminate if it is publicly disclosed or announced by Amazon (except in the
event that such public disclosure is required by Applicable Law) without the
prior approval of the Board. If the Company (through the Board or otherwise)
shall have commenced a process to solicit Acquisition Proposals from third
parties, then the Company will promptly notify Amazon of such determination and
any information provided to Amazon in connection with such notice, including,
without limitation, the fact that the Company has provided such notice to
Amazon, shall be kept confidential by Amazon, except to the extent information
is permitted to be disclosed or used by Section 5.1(d).


c.Notwithstanding anything to the contrary herein, the provisions of this
Section 5.3 shall become void and of no further force and effect upon (i) the
public announcement by the Company that it has entered into a definitive
agreement with a Person other than Amazon or any of its Affiliates for a
transaction involving a Business Combination or (ii) if any Person other than
Amazon or any of its Affiliates commences a tender or exchange offer which, if
consummated, would constitute a Business Combination; provided, however, that
with respect to clauses (i) and (ii) of this sentence, Amazon shall not have
materially breached any of the provisions of this Section 5.3.


d.An “Amazon Standstill Termination Event” shall be deemed to occur if, as of
the end of any Business Day following the date of this Agreement, Amazon and its
Affiliates Beneficially Own shares of Common Stock collectively representing
less than ten percent (10%) of the Common Stock; provided, however, that if the
Beneficial Ownership of Amazon and its Affiliates collectively represents at
least ten percent (10%) of the Common Stock at any time within one year
following such occurrence, then the provisions of this Section 5.3 and of
Section 5.4 shall automatically again become applicable to Amazon.


e.If the Company or any of its Affiliates is or becomes party to any agreement,
arrangement or undertaking (or any amendment or waiver thereof) relating to its
securities that contains any provision that is more favorable to the other party
to such agreement than this Section 5.3 (a “More Favorable Agreement”),
including (without limitation) with respect to the nature and scope of the
restrictions on such party, the duration of such restrictions and any exceptions
to such nature, scope or duration, the Company shall promptly provide Amazon
notice thereof and a copy of such provision (which need not identify such other
party), and upon such notice this Agreement shall be deemed to be amended to
conform this Section 5.3, as applicable, with such more favorable provision. The
Company represents and warrants that it has not entered into any More Favorable
Agreement as of the date hereof.


5.4Voting Obligation.


a.At all times during the Standstill Period, Amazon shall be entitled to vote
(including, if applicable, through the execution of one or more written consents
if stockholders of the Company are requested to vote through the execution of an
action by written consent in lieu of any such annual or special meeting of
stockholders of the Company) the shares of Common Stock owned by it or





--------------------------------------------------------------------------------





its Affiliates or over which it or its Affiliates have the ability to vote, up
to 19.9% of the Company’s outstanding shares of Common Stock (the “Voting
Threshold”), in its sole and absolute discretion; provided that if at any time
Amazon and its Affiliates collectively have the ability to vote more than 19.9%
of the Company’s outstanding shares of Common Stock, then in connection with
each meeting of the Company’s stockholders Amazon shall cause all of the shares
of Common Stock in excess of the Voting Threshold owned by it or any of its
Affiliates or over which it or any of its Affiliates have the ability to vote to
be present for purposes of determining quorum at such meeting. At all times
during the Standstill Period, Amazon shall cause the shares of Common Stock
owned by it or any of its Affiliates or over which it or any of its Affiliates
have the ability to vote in excess of the Voting Threshold to be voted
(including, if applicable, through the execution of one or more written consents
if stockholders of the Company are requested to vote through the execution of an
action by written consent in lieu of any such annual or special meeting of
stockholders of the Company) in accordance with the recommendation of the Board,
including without limitation, in favor of all those persons nominated to serve
as directors of the Company by the Board or its Nominating and Governance
Committee.


b.At any time Amazon or any of its Affiliates own shares of Common Stock for
which they have the ability to vote and Amazon is subject to the voting
requirements of Section 5.4(a), Amazon hereby appoints the Company, including
without limitation its Chief Executive Officer and Chairman of the Board and any
other designee of the Company or of such officer, and each of them individually,
its proxy and attorney-in-fact, with full power of substitution and
resubstitution, to vote or act by written consent during the term of this
Agreement with respect to shares of Common Stock in excess of the Voting
Threshold over which Amazon or any of its Affiliates have the ability to vote,
to be counted for purposes of determining quorum at any meeting of stockholders
and to be voted in accordance with Section 5.4(a). This proxy and power of
attorney is given to secure the performance of the obligations of Amazon under
this Agreement. Amazon shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy; this
proxy and power of attorney granted by Amazon shall be irrevocable during the
term of this Agreement (but subject to Section 5.4(a)), shall be deemed to be
coupled with an interest sufficient under Applicable Law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by Amazon
with respect to shares of Common Stock. The power of attorney granted by Amazon
herein is a durable power of attorney and shall survive the dissolution or
bankruptcy of Amazon.


5.5Survival. Notwithstanding anything in this Agreement, this Article V shall
survive termination of this Agreement pursuant to Section 8.1, and will continue
until the date that the Beneficial Ownership of Amazon, in the aggregate, of the
Common Stock is less than two percent (2%), on a “fully diluted basis”;
provided, that Section 5.2 shall survive with respect to the taxable year in
which such date occurs.




ARTICLE VI


REGISTRATION
6.1Demand Registrations.


a.Subject to the terms and conditions hereof, solely during any period that the
Company is then ineligible under Applicable Law to register Registrable
Securities on a registration statement on Form S-3 or any successor form thereto
(“Form S-3”), or if the Company is so eligible but has failed to comply with its
obligations under Section 6.3 any Demand Shareholders (“Requesting





--------------------------------------------------------------------------------





Shareholders”) shall be entitled to make no more than four (4) written requests
of the Company (each, a “Demand”) for registration under the Securities Act of
an amount of Registrable Securities then held by such Requesting Shareholders
that equals or is greater than the Registrable Amount (a “Demand Registration”
and such registration statement, a “Demand Registration Statement”). Thereupon,
the Company shall, subject to the terms of this Agreement, file the registration
statement no later than 30 days after receipt of a Demand and shall use its
commercially reasonable efforts to effect the registration as promptly as
practicable under the Securities Act of:
i.the Registrable Securities which the Company has been so requested to register
by the Requesting Shareholders for disposition in accordance with the intended
method of disposition stated in such Demand;
ii.all other Registrable Securities which the Company has been requested to
register pursuant to Section 6.1(b), but subject to Section 6.1(g); and
iii.all shares of Common Stock which the Company may elect to register in
connection with any offering of Registrable Securities pursuant to this
Section 6.1, but subject to Section 6.1(g);
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Common Stock, if any, to be so registered.
b.A Demand shall specify:  (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known, and (iii) the identity of the Requesting Shareholder(s). Within five (5)
days after receipt of a Demand, the Company shall give written notice of such
Demand to all other holders of Registrable Securities. The Company shall include
in the Demand Registration covered by such Demand all Registrable Securities
with respect to which the Company has received a written request for inclusion
therein within five (5) days after the Company’s notice required by this
paragraph has been given, provided that if such five (5) day period ends on a
day that is not a Business Day, such period shall be deemed to end on the next
succeeding Business Day. Each such written request shall comply with the
requirements of a Demand as set forth in this Section 6.1(b).


c.A Demand Registration shall not be deemed to have been effected (i) unless the
Demand Registration Statement with respect thereto has become effective and has
remained effective for a period of at least one hundred five (105) days or such
shorter period in which all Registrable Securities included in such Demand
Registration have actually been sold or otherwise disposed of thereunder
(provided, that such period shall be extended for a period of time equal to the
period the holders of Registrable Securities refrain from selling any securities
included in such registration statement at the request of the Company or the
lead managing underwriter(s) pursuant to the provisions of this Agreement) or
(ii) if, after it has become effective, such Demand Registration becomes
subject, prior to one hundred five (105) days after effectiveness, to any stop
order, injunction or other order or requirement of the Commission or other
Governmental Entity, other than by reason of any act or omission by the
applicable Selling Shareholders.


d.Demand Registrations shall be on such appropriate registration form of the
Commission as shall be selected by the Company and reasonably acceptable to the
Requesting Shareholders.


e.The Company shall not be obligated to (i) subject to Section 6.1(c), maintain
the effectiveness of a registration statement under the Securities Act filed
pursuant to a Demand Registration for a period longer than one hundred five
(105) days or (ii) effect any Demand Registration (A) within ninety (90) days of
a “firm commitment” Underwritten Offering in which all Demand Shareholders were





--------------------------------------------------------------------------------





offered “piggyback” rights pursuant to Section 6.2 (subject to Section 6.2(b))
and at least fifty percent (50%) of the number of Registrable Securities
requested by such Demand Shareholders to be included in such Demand Registration
were included, (B) within ninety (90) days of the completion of any other Demand
Registration (including, for the avoidance of doubt, any Underwritten Offering
pursuant to any Shelf Registration Statement), (C) within ninety (90) days of
the completion of any other Underwritten Offering by the Company or any shorter
period during which the Company has agreed not to effect a registration or
public offering of securities (in each case only to the extent that the Company
has undertaken contractually to the underwriters of such Underwritten Offering
not to effect any registration or public offering of securities), (D) if, in the
Company’s reasonable judgment, it is not feasible for the Company to proceed
with the Demand Registration because of the unavailability of audited or other
required financial statements of the Company or any other Person; provided, that
the Company shall use its commercially reasonable efforts to obtain such
financial statements as promptly as practicable.


f.The Company shall be entitled to (i) postpone (upon written notice to the
Demand Shareholders) the filing or the effectiveness of a registration statement
for any Demand Registration, (ii) cause any Demand Registration Statement to be
withdrawn and its effectiveness terminated and (iii) suspend the use of the
prospectus forming the part of any registration statement, in each case in the
event of a Blackout Period until the expiration of the applicable Blackout
Period. In the event of a Blackout Period under clause (ii) of the definition
thereof, the Company shall deliver to the Demand Shareholders requesting
registration a certificate signed by either the chief executive officer or the
chief financial officer of the Company certifying that, in the good faith
judgment of the Company, the conditions described in clause (ii) of the
definition of Blackout Period are met. Such certificate shall contain an
approximation of the anticipated delay. Upon notice by the Company to the Demand
Shareholders of any such determination, each Demand Shareholder covenants that,
subject to Applicable Law, it shall keep the fact of any such notice strictly
confidential, and, in the case of a Blackout Period pursuant to clause (ii)(y)
of the definition of Blackout Period, promptly halt any offer, sale, trading or
other Transfer by it or any of its Affiliates of any Registrable Securities for
the duration of the Blackout Period set forth in such notice (or until such
Blackout Period shall be earlier terminated in writing by the Company) and
promptly halt any use, publication, dissemination or distribution of the Demand
Registration Statement, each prospectus included therein, and any amendment or
supplement thereto by it and any of its Affiliates for the duration of the
Blackout Period set forth in such notice (or until such Blackout Period shall be
earlier terminated in writing by the Company) and, if so directed in writing by
the Company, will deliver to the Company any copies then in the Demand
Shareholder’s possession of the prospectus covering such Registrable Securities
that was in effect at the time of receipt of such notice.


g.If, in connection with a Demand Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
(their) good faith opinion, the inclusion of all of the securities sought to be
registered in connection with such Demand Registration would adversely affect
the success thereof, then the Company shall include in such registration
statement only such securities as the Company is advised by such lead managing
underwriter(s) can be sold without such adverse effect as follows and in the
following order of priority:  (i) first, up to the number of Registrable
Securities requested to be included in such Demand Registration by the Demand
Shareholders, which, in the opinion of the lead managing underwriter(s), can be
sold without adversely affecting the success thereof, pro rata among such Demand
Shareholders on the basis of the number of such Registrable Securities requested
to be included by such Demand Shareholders; (ii) second, securities the Company
proposes to sell; and (iii) third, all other securities of the Company duly
requested to be included in such registration statement, pro rata on the basis
of the amount of such other securities requested to be included or such other
allocation method determined by the Company.





--------------------------------------------------------------------------------





h.Any time that a Demand Registration involves an Underwritten Offering, the
Requesting Shareholder(s) shall select the investment banker(s) and manager(s)
that will serve as managing underwriters (including which such managing
underwriters will serve as lead or co-lead) and underwriters with respect to the
offering of such Registrable Securities; provided, that such investment
banker(s) and manager(s) shall be reasonably acceptable to the Company (such
acceptance not to be unreasonably withheld, conditioned or delayed).


6.2Piggyback Registrations.


a.Subject to the terms and conditions hereof, whenever the Company proposes to
register any Common Stock (or any other securities that are of the same class or
series as any Registrable Securities that are not shares of Common Stock) under
the Securities Act (other than a registration by the Company (i) on Form S-4 or
any successor form thereto, (ii) on Form S-8 or any successor form thereto,
(iii) pursuant to Section 6.3, or (iv) pursuant to Section 6.1) (a “Piggyback
Registration”), whether for its own account or for the account of others, the
Company shall give all Demand Shareholders prompt written notice thereof (but
not less than ten (10) Business Days prior to the filing by the Company with the
Commission of any registration statement with respect thereto). Such notice (a
“Piggyback Notice”) shall specify the number of shares of Common Stock (or other
securities, as applicable) proposed to be registered, the proposed date of
filing of such registration statement with the Commission, the proposed means of
distribution and the proposed managing underwriter(s) (if any) and a good faith
estimate by the Company of the proposed minimum offering price of such shares of
Common Stock (or other securities, as applicable), in each case to the extent
then known. Subject to Section 6.2(b), the Company shall include in each such
Piggyback Registration all Registrable Securities held by Demand Shareholders (a
“Piggyback Seller”) with respect to which the Company has received written
requests (which written requests shall specify the number of Registrable
Securities requested to be disposed of by such Piggyback Seller) for inclusion
therein within ten (10) days after such Piggyback Notice is received by such
Piggyback Seller.


b.If, in connection with a Piggyback Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
opinion, the inclusion of all the securities sought to be included in such
Piggyback Registration by (w) the Company, (x) other Persons who have sought to
have shares of Common Stock registered in such Piggyback Registration pursuant
to rights to demand (other than pursuant to so-called “piggyback” or other
incidental or participation registration rights) such registration (such Persons
being “Other Demanding Sellers”), (y) the Piggyback Sellers and (z) any other
proposed sellers of shares of Common Stock (such Persons being “Other Proposed
Sellers”), as the case may be, would materially and adversely affect the success
thereof, then the Company shall include in the registration statement applicable
to such Piggyback Registration only such securities as the Company is so advised
by such lead managing underwriter(s) can be sold without such an effect, as
follows and in the following order of priority:


i.if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of shares of Common Stock (or other
securities, as applicable) to be sold by the Company as the Company, in its
reasonable judgment, shall have determined, (B) second, Registrable Securities
of Piggyback Sellers, pro rata on the basis of the number of Registrable
Securities proposed to be sold by such Piggyback Sellers, (C) third, shares of
Common Stock sought to be registered by Other Demanding Sellers, pro rata on the
basis of the number of shares of Common Stock proposed to be sold by such Other
Demanding Sellers and (D) fourth, other shares of Common Stock proposed to be
sold by any Other Proposed Sellers; or





--------------------------------------------------------------------------------





ii.if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of shares of Common Stock (or
other securities, as applicable) sought to be registered by each Other Demanding
Seller pro rata in proportion to the number of securities sought to be
registered by all such Other Demanding Sellers, (B) second, Registrable
Securities of Piggyback Sellers, pro rata on the basis of the number of
Registrable Securities proposed to be sold by such Piggyback Sellers, (C) third,
shares of Common Stock to be sold by the Company and (D) fourth, other shares of
Common Stock proposed to be sold by any Other Proposed Sellers.


c.For clarity, in connection with any Underwritten Offering under this
Section 6.2 for the Company’s account, the Company shall not be required to
include the Registrable Securities of a Piggyback Seller in the Underwritten
Offering unless such Piggyback Seller accepts the terms of the underwriting as
agreed upon between the Company and the lead managing underwriter(s), which
shall be selected by the Company.


d.If, at any time after giving written notice of its intention to register any
shares of Common Stock (or other securities, as applicable) as set forth in this
Section 6.2 and prior to the time the registration statement filed in connection
with such Piggyback Registration is declared effective, the Company shall
determine for any reason not to register such shares of Common Stock (or other
securities, as applicable), the Company may, at its election, give written
notice of such determination to the Piggyback Sellers within five (5) Business
Days thereof and thereupon shall be relieved of its obligation to register any
Registrable Securities in connection with such particular withdrawn or abandoned
Piggyback Registration; provided, that, if permitted pursuant to Section 6.1,
the Demand Shareholders may continue the registration as a Demand Registration
pursuant to the terms of Section 6.1.


6.3Shelf Registration Statement.


a.Subject to the terms and conditions hereof, and further subject to the
availability of Form S-3 to the Company, any of the Demand Shareholders may by
written notice delivered to the Company (the “Shelf Notice”) require the Company
to file as soon as reasonably practicable, and to use commercially reasonable
efforts to cause to be declared effective by the Commission as soon as
reasonably practicable after such filing date, a Form S-3, providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of an amount
of Registrable Securities then held by such Demand Shareholders that equals or
is greater than the Registrable Amount (the “Shelf Registration Statement”). To
the extent the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act), the Company shall file the Shelf Registration
Statement in the form of an automatic shelf registration statement (as defined
in Rule 405 under the Securities Act) or any successor form thereto. If
registering a number of Registrable Securities, the Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
automatic shelf registration statement at the time of filing of the automatic
shelf registration statement and shall not elect to pay any portion of the
registration fee on a deferred basis. The Company may also amend an existing
registration statement on Form S-3, including by post-effective amendment, in
order to fulfill its obligations hereunder.


b.Within five (5) days after receipt of a Shelf Notice pursuant to
Section 6.3(a), the Company will deliver written notice thereof to all other
holders of Registrable Securities. Each other holder of Registrable Securities
may elect to participate with respect to its Registrable Securities in the Shelf
Registration Statement in accordance with the plan and method of distribution
set forth, or to be set forth, in such Shelf Registration Statement by
delivering to the Company a written request to so





--------------------------------------------------------------------------------





participate within five (5) days after the Shelf Notice is received by any such
holder of Registrable Securities.
c.Subject to Section 6.3(d), the Company shall use its commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf Registration
Statement, or otherwise cease to be Registrable Securities.


d.Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities who elected to participate in the Shelf
Registration Statement, to require such holders of Registrable Securities to
suspend the use of the prospectus for sales of Registrable Securities under the
Shelf Registration Statement during any Blackout Period. In the event of a
Blackout Period under clause (ii) of the definition thereof, the Company shall
deliver to the Demand Shareholders requesting registration a certificate signed
by either the chief executive officer or the chief financial officer of the
Company certifying that, in the good faith judgment of the Company, the
conditions described in clause (ii) of the definition of Blackout Period are
met. Such certificate shall contain an approximation of the anticipated delay.
Upon notice by the Company to the Demand Shareholders of any such determination,
each Demand Shareholder covenants that it shall, subject to Applicable Law, keep
the fact of any such notice strictly confidential, and, in the case of a
Blackout Period pursuant to clause (ii)(y) of the definition of Blackout Period,
promptly halt any offer, sale, trading or other Transfer by it or any of its
Affiliates of any Registrable Securities for the duration of the Blackout Period
set forth in such notice (or until such Blackout Period shall be earlier
terminated in writing by the Company) and promptly halt any use, publication,
dissemination or distribution of the Shelf Registration Statement, each
prospectus included therein, and any amendment or supplement thereto by it and
any of its Affiliates for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and, if so directed in writing by the Company, will deliver to the
Company any copies then in the Demand Shareholder’s possession of the prospectus
covering such Registrable Securities that was in effect at the time of receipt
of such notice.


e.After the expiration of any Blackout Period and without any further request
from a holder of Registrable Securities, the Company, to the extent necessary,
shall as promptly as reasonably practicable prepare a post-effective amendment
or supplement to the Shelf Registration Statement or the prospectus, or any
document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


f.At any time that a Shelf Registration Statement is effective, if any Demand
Shareholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all of part of its Registrable Securities included by it on
the Shelf Registration Statement (a “Shelf Offering”), then the Company shall
amend or supplement the Shelf Registration Statement as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering (taking into account, solely in connection with a Marketed
Underwritten Shelf Offering, the inclusion of Registrable Securities by any
other holders pursuant to this Section 6.3). In connection with any Shelf
Offering that is an Underwritten Offering and where the plan of distribution set
forth in the applicable Take-Down Notice includes a customary “road show”
(including an “electronic road show”) or other substantial marketing effort by
the Company and the underwriters (a “Marketed Underwritten Shelf Offering”):





--------------------------------------------------------------------------------





i.such proposing Demand Shareholder(s) shall also deliver the Take-Down Notice
to all other Demand Shareholders included on the Shelf Registration Statement
and permit each such holder to include its Registrable Securities included on
the Shelf Registration Statement in the Marketed Underwritten Shelf Offering if
such holder notifies the proposing Demand Shareholder(s) and the Company within
two (2) Business Days after delivery of the Take-Down Notice to such holder; and
ii.if the lead managing underwriter(s) advises the Company and the proposing
Demand Shareholder(s) that, in its opinion, the inclusion of all of the
securities sought to be sold in connection with such Marketed Underwritten Shelf
Offering would materially and adversely affect the success thereof, then there
shall be included in such Marketed Underwritten Shelf Offering only such
securities as the proposing Demand Shareholder(s) is advised by such lead
managing underwriter(s) can be sold without such adverse effect, and such number
of Registrable Securities shall be allocated in the same manner as described in
Section 6.1(g). Except as otherwise expressly specified in this Section 6.3, any
Marketed Underwritten Shelf Offering shall be subject to the same requirements,
limitations and other provisions of this Article VI as would be applicable to a
Demand Registration (i.e., as if such Marketed Underwritten Shelf Offering were
a Demand Registration), including Section 6.1(e)(ii) and Section 6.1(g).


g.Notwithstanding any other provision of this Agreement, if the requesting
Demand Shareholder wishes to engage in a block sale (including a block sale off
of a Shelf Registration Statement or an effective automatic shelf registration
statement, or in connection with the registration of the Registrable Securities
under an automatic shelf registration statement for purposes of effectuating a
block sale), then notwithstanding the foregoing or any other provisions
hereunder, no Demand Shareholder shall be entitled to receive any notice of or
have its Registrable Securities included in such block sale.


h.Any time that a Shelf Offering involves a Marketed Underwritten Shelf
Offering, the Requesting Shareholder(s) shall select the investment banker(s)
and manager(s) that will serve as managing underwriters (including which such
managing underwriters will serve as lead or co-lead) and underwriters with
respect to the offering of such Registrable Securities; provided, that such
investment banker(s) and manager(s) shall be reasonably acceptable to the
Company (such acceptance not to be unreasonably withheld, conditioned or
delayed).


6.4Withdrawal Rights. Any holder of Registrable Securities having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement (subject to the other terms and conditions of this Agreement). No such
withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn; provided, however, that in the case of
a Demand Registration, if such withdrawal shall reduce the number of Registrable
Securities sought to be included in such registration below the Registrable
Amount, then the Company shall as promptly as practicable give each Demand
Shareholder seeking to register Registrable Securities notice to such effect
and, within five (5) days following the mailing of such notice, such Demand
Shareholder still seeking registration shall, by written notice to the Company,
elect to register additional Registrable Securities to satisfy the Registrable
Amount or elect that such registration statement not be filed or, if theretofore
filed, be withdrawn. During such five (5) day period, the Company shall not file
such registration statement if not theretofore filed or, if such registration
statement has been





--------------------------------------------------------------------------------





theretofore filed, the Company shall not seek, and shall use commercially
reasonable efforts to prevent, the effectiveness thereof. No Demand Registration
withdrawn pursuant to this Section 6.4 shall count against the number of Demands
which may have been made under Section 6.1(a) hereof.


6.5Hedging Transactions


a.The provisions of this Agreement relating to the registration, offer and sale
of Registrable Securities shall apply also to (i) any transaction which
Transfers some or all of the economic risk of ownership of Registrable
Securities, including any forward contract, equity swap, put or call, put or
call equivalent position, collar, margin loan, sale of exchangeable security or
similar transaction (including the registration, offer and sale under the
Securities Act of Registrable Securities pledged to the counterparty to such
transaction or of securities of the same class as the underlying Registrable
Securities by the counterparty to such transaction in connection therewith), and
that the counterparty to such transaction shall be selected in the sole
discretion of the Demand Shareholders and (ii) any derivative transactions in
which a broker-dealer, other financial institution or unaffiliated Person (each,
a “Hedging Counterparty”) may sell Registrable Securities covered by any
prospectus and the applicable prospectus supplement including short sale
transactions using Registrable Securities pledged by a Demand Shareholder or
borrowed from the Demand Shareholder or others and Registrable Securities
loaned, pledged or hypothecated to any such party (each, a “Hedging
Transaction”); provided that the Demand Shareholder’s legal counsel has
determined in its reasonable judgment (after good-faith consultation with
counsel of the Company) that it is reasonably necessary to register under the
Securities Act such Hedging Transaction. Any written information regarding the
Hedging Transaction provided to the Company by a Hedging Counterparty for
inclusion in any registration statement, prospectus or free writing prospectus
filed pursuant to this Section 6.5 shall, for purposes of Section 6.10(b), be
deemed to be written information provided by a Selling Shareholder for purposes
of Section 6.10(b).


b.If in connection with a Hedging Transaction, a Hedging Counterparty or any
Affiliate thereof is (or may reasonably be considered) an underwriter or selling
stockholder, then such Hedging Counterparty shall be required to provide
customary indemnities to the Company regarding the plan of distribution and
related matters.




6.6Holdback Agreements.


a.Amazon shall enter into customary agreements restricting the sale or
distribution of Equity Securities of the Company (including sales pursuant to
Rule 144 under the Securities Act) to the extent required by the lead managing
underwriter(s) with respect to an applicable Underwritten Offering in which
Amazon participates during the period commencing on the date of the request
(which shall be no earlier than fourteen (14) days prior to the expected
“pricing” of such Underwritten Offering) and continuing for not more than ninety
(90) days after the date of the “final” prospectus (or “final” prospectus
supplement if the Underwritten Offering is made pursuant to a Shelf Registration
Statement), pursuant to which such Underwritten Offering shall be made. The
Company shall not include Registrable Securities of any other Demand Shareholder
in such an Underwritten Offering unless such other Demand Shareholder enters
into a customary agreement restricting the sale or distribution of Equity
Securities of the Company (including sales pursuant to Rule 144 under the
Securities Act) if requested by the lead managing underwriter(s).


b.If any Demand Registration or Shelf Offering involves an Underwritten
Offering, the Company will not effect any sale or distribution of shares of
Common Stock (or securities convertible





--------------------------------------------------------------------------------





into or exchangeable or exercisable for shares of Common Stock) (other than a
registration statement on Form S-4, Form S-8 or any successor forms thereto) for
its own account, within sixty (60) days (plus an extension period as may be
proposed by the lead managing underwriter(s) for such Underwritten Offering to
address FINRA regulations regarding the publication of research, or such shorter
periods as the lead managing underwriter(s) may agree with the Company), after
the effective date of such registration except as may otherwise be agreed
between the Company and the lead managing underwriter(s) of such Underwritten
Offering.


6.7Registration Procedures.


a.If and whenever the Company is required to use commercially reasonable efforts
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 6.1, Section 6.2 or Section 6.3, the Company shall as
expeditiously as reasonably practicable:


i.prepare and file with the Commission a registration statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use commercially reasonable efforts to cause
such registration statement to become and remain effective pursuant to the terms
of this Article VI; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further, that before filing such registration statement or any
amendments thereto, the Company will furnish to the Demand Shareholders which
are including Registrable Securities in such registration (“Selling
Shareholders”), their counsel and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of such counsel, and other
documents reasonably requested by such counsel, including any comment letter
from the Commission, and, if requested by such counsel, provide such counsel
reasonable opportunity to participate in the preparation of such registration
statement and each prospectus included therein and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s books and records, officers,
accountants and other advisors. The Company shall not file any such registration
statement or prospectus or any amendments or supplements thereto with respect to
a Demand Registration to which the holders of a majority of Registrable
Securities held by the Requesting Shareholder(s), their counsel or the lead
managing underwriter(s), if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with Applicable Law;
ii.except in the case of a Shelf Registration Statement, prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
pursuant to the terms of this Article VI, and comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;
iii.in the case of a Shelf Registration Statement, prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Shelf Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Shelf Registration Statement
effective and to comply in all material respects with the provision of the
Securities Act with respect to the disposition of the Registrable Securities
subject thereto for a period ending on the date on which all the Registrable
Securities held by the Demand Shareholders cease to be Registrable Securities;





--------------------------------------------------------------------------------





iv.if requested by the lead managing underwriter(s), if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an Underwritten Offering, promptly include in a prospectus supplement or
post-effective amendment such information as the lead managing underwriter(s),
if any, and such holders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such post-effective amendment as soon as reasonably
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this
Section 6.7(a)(iv) that are not, in the opinion of counsel for the Company, in
compliance with Applicable Law;
v.furnish to the Selling Shareholders and each underwriter, if any, of the
securities being sold by such Selling Shareholders such number of conformed
copies of such registration statement and of each amendment and supplement
thereto, such number of copies of the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus) and
each free writing prospectus (as defined in Rule 405 of the Securities Act) (a
“Free Writing Prospectus”) utilized in connection therewith and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Shareholders and underwriter, if any, may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Shareholders;
vi.use commercially reasonable efforts to register or qualify or cooperate with
the Selling Shareholders, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities covered by such
registration statement under such other securities laws or “blue sky” laws of
such jurisdictions as the Selling Shareholders and any underwriter of the
securities being sold by such Selling Shareholders shall reasonably request, and
to keep each such registration or qualification (or exemption therefrom)
effective during the period such registration statement is required to be kept
effective and take any other action which may be necessary or reasonably
advisable to enable such Selling Shareholders and underwriters to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Shareholders, except that the Company shall not for any such purpose be
required to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (vi)
be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;
vii.use commercially reasonable efforts to cause such Registrable Securities (if
such Registrable Securities are shares of Common Stock) to be listed on each
securities exchange on which shares of Common Stock are then listed;
viii.use commercially reasonable efforts to provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement;
ix.enter into such agreements (including an underwriting agreement) in form,
scope and substance as is customary in underwritten offerings of shares of
Common Stock by the Company and use its commercially reasonable efforts to take
all such other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the lead managing underwriter(s), if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an Underwritten Offering (A) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the registration statement, prospectus and documents, if any,
incorporated





--------------------------------------------------------------------------------





or deemed to be incorporated by reference therein, in each case, in form,
substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (B) if any
underwriting agreement has been entered into, the same shall contain customary
indemnification provisions and procedures with respect to all parties to be
indemnified pursuant to Section 6.10, except as otherwise agreed by the holders
of a majority of the Registrable Securities being sold and (C) deliver such
documents and certificates as reasonably requested by the holders of a majority
of the Registrable Securities being sold, their counsel and the lead managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to sub-clause (A) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;
x.in connection with an Underwritten Offering, use commercially reasonable
efforts to obtain for the underwriter(s) (A) opinions of counsel for the
Company, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters and (B) ”comfort” letters and updates thereof (or, in the case
of any such Person which does not satisfy the conditions for receipt of a
“comfort” letter specified in Statement on Auditing Standards No. 72, an “agreed
upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements included in such registration
statement, covering the matters customarily covered in “comfort” letters in
connection with underwritten offerings;
xi.make available for inspection by the Selling Shareholders, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or Representative retained in connection
with such offering by such Selling Shareholders or underwriter (collectively,
the “Inspectors”), financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary, or as shall otherwise be reasonably requested, to enable
them to exercise their due diligence responsibility, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such Representative,
underwriter, attorney, agent or accountant in connection with such registration
statement; provided, however, that the Company shall not be required to provide
any information under this Section 6.7(a)(xi) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (B) either (1) the Company has requested and been granted from the Commission
confidential treatment of such information contained in any filing with the
Commission or documents provided supplementally or otherwise or (2) the Company
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing; unless prior to furnishing any such
information with respect to clause (1) or (2) such Selling Shareholder
requesting such information enters into, and causes each of its Inspectors to
enter into, a confidentiality agreement on terms and conditions reasonably
acceptable to the Company; provided, further, that each Selling Shareholder
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction or by another Governmental Entity, give notice
to the Company and allow the Company, at its expense, to undertake appropriate
action seeking to prevent disclosure of the Records deemed confidential;
xii.as promptly as practicable notify in writing the Selling Shareholders and
the underwriters, if any, of the following events:  (A) the filing of the
registration statement, any amendment thereto, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Free Writing Prospectus utilized in connection therewith, and,
with respect to the registration statement or any post-effective amendment
thereto,





--------------------------------------------------------------------------------





when the same has become effective; (B) any request by the Commission or any
other Governmental Entity for amendments or supplements to the registration
statement or the prospectus or for additional information; (C) the issuance by
the Commission of any stop order suspending the effectiveness of the
registration statement or the initiation of any proceedings by any Person for
that purpose; (D) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or “blue sky” laws of any jurisdiction or the initiation or
threat of any proceeding for such purpose; (E) if at any time the
representations and warranties of the Company contained in any mutual agreement
(including any underwriting agreement) contemplated by Section 6.7(a)(ix) cease
to be true and correct in any material respect; and (F) upon the happening of
any event that makes any statement made in such registration statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such registration statement, prospectus or documents so that,
in the case of the registration statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and, at the request of any Selling Shareholder, promptly
prepare and furnish to such Selling Shareholder a reasonable number of copies of
a supplement to or an amendment of such registration statement or prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
xiii.use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that, subject to the requirements of
Section 6.7(a)(vi), the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (xiii)
be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;
xiv.cooperate with the Selling Shareholders and the lead managing underwriter(s)
to facilitate the timely preparation and delivery of certificates (which shall
not bear any restrictive legends unless required under Applicable Law)
representing securities sold under any registration statement, and enable such
securities to be in such denominations and registered in such names as the lead
managing underwriter(s) or such Selling Shareholders may request and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;
xv.cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;
xvi.have appropriate officers of the Company prepare and make presentations at a
reasonable number of “road shows” and before analysts and rating agencies, as
the case may be, and other information meetings reasonably organized by the
underwriters, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its commercially
reasonable efforts to cooperate as reasonably requested by the Selling
Shareholders and the underwriters in the offering, marketing or selling of the
Registrable Securities; provided,





--------------------------------------------------------------------------------





however, that the scheduling of any such “road shows” and other meetings shall
not unduly interfere with the normal operations of the business of the Company;
and
xvii.take all other actions reasonably requested by Amazon or the lead managing
underwriter(s) to effect the intent of this Agreement.


b.The Company may require each Selling Shareholder and each underwriter, if any,
to furnish the Company in writing such information regarding each Selling
Shareholder or underwriter and the distribution of such Registrable Securities
as the Company may from time to time reasonably request in writing to complete
or amend the information required by such registration statement.


c.Each Selling Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D), (E) and (F) of Section 6.7(a)(xii), such Selling Shareholder shall
forthwith discontinue such Selling Shareholder’s disposition of Registrable
Securities pursuant to the applicable registration statement and prospectus
relating thereto until such Selling Shareholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.7(a)(xii), or until
it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus; provided, however, that the Company shall extend
the time periods under Section 6.1(c) with respect to the length of time that
the effectiveness of a registration statement must be maintained by the amount
of time the holder is required to discontinue disposition of such securities.


d.With a view to making available to the holders of Registrable Securities the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration, the Company shall:
i.use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act;
ii.use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and
iii.furnish to any holder of Registrable Securities, promptly upon request, a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed or furnished by the Company with the
Commission as such holder may reasonably request in connection with the sale of
Registrable Securities without registration (in each case to the extent not
readily publicly available).


6.8Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligations under this Article VI, including (a) all
registration and filing fees, including all fees and expenses of compliance with
securities and “blue sky” laws (including the reasonable and documented fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 6.7(a)(vi)) and
all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121, except in the event
that Requesting Shareholders select the underwriters) (b) all printing
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by Amazon) and copying
expenses, (c) all messenger, telephone and delivery expenses, (d) all fees and
expenses of the Company’s





--------------------------------------------------------------------------------





independent certified public accountants and counsel (including with respect to
“comfort” letters and opinions), (e) expenses of the Company incurred in
connection with any “road show”, other than any expense paid or payable by the
underwriters and (f) reasonable and documented fees and disbursements of one
counsel for all holders of Registrable Securities whose Registrable Securities
are included in a registration statement, which counsel shall be selected by, in
the case of a Demand Registration, the Requesting Shareholders, in the case of a
Shelf Offering, the Demand Shareholder(s) requesting such offering, or in the
case of any other registration, the holders of a majority of the Registrable
Securities being sold in connection therewith, shall be borne solely by the
Company whether or not any registration statement is filed or becomes effective.
In connection with the Company’s performance of its obligations under this
Article VI, the Company will pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting duties
and the expense of any annual audit) and the expenses and fees for listing the
securities to be registered on the primary securities exchange or
over-the-counter market on which similar securities issued by the Company are
then listed or traded. Each Selling Shareholder shall pay its portion of all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale of such Selling Shareholder’s Registrable Securities pursuant to any
registration.


6.9Miscellaneous.


a.Not less than five (5) Business Days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
holder of Registrable Securities who has timely provided the requisite notice
hereunder entitling such holder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
holder that the Company or any underwriter reasonably requests in connection
with such registration statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter and underwriting agreement (the “Requested
Information”). If the Company has not received, on or before the second Business
Day before the expected filing date, the Requested Information from such holder,
the Company may file the registration statement without including Registrable
Securities of such holder. The failure to so include in any registration
statement the Registrable Securities of a holder of Registrable Securities (with
regard to that registration statement) shall not result in any liability on the
part of the Company to such holder.


b.The Company shall not grant to any Person any demand, piggyback or shelf
registration rights the terms of which are senior to or conflict with the rights
granted to Amazon hereunder without the prior written consent of Amazon. If
Amazon provides such consent, Amazon and the Company shall amend this Agreement
to grant Amazon any such senior demand, piggyback or shelf registration rights.


6.10Registration Indemnification.


a.The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Shareholder and
its Affiliates and their respective officers, directors, members, stockholders,
employees, managers and partners and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
such Selling Shareholder or such other indemnified Person and the officers,
directors, members, stockholders, employees, managers and partners of each such
controlling Person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such underwriter, from and against all Losses, as incurred,
arising out of, caused by, resulting from or relating to any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, prospectus or preliminary prospectus or Free Writing Prospectus or
any





--------------------------------------------------------------------------------





amendment or supplement thereto or any omission (or alleged omission) of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (without limitation of the preceding portions of this
Section 6.10(a)) will reimburse each such Selling Shareholder, each of its
Affiliates, and each of their respective officers, directors, members,
stockholders, employees, managers and partners and each such Person who controls
each such Selling Shareholder and the officers, directors, members,
stockholders, employees, managers, partners, accountants, attorneys and agents
of each such controlling Person, each such underwriter and each such Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, except insofar as the same are caused
by any information furnished in writing to the Company by any Selling
Shareholder expressly for use therein.


b.In connection with any registration statement in which a Selling Shareholder
is participating, without limitation as to time, each such Selling Shareholder
shall, severally and not jointly, indemnify the Company, its directors, officers
and employees, and each Person who controls (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) the Company, from and
against all Losses, as incurred, arising out of, caused by, resulting from or
relating to any untrue statement (or alleged untrue statement) of material fact
contained in the registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto or any omission
(or alleged omission) of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (without limitation of the preceding
portions of this Section 6.10(b)) will reimburse the Company, its directors,
officers and employees and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, in each case solely to the extent, but only to the extent, that such
untrue statement or omission is made in such registration statement, prospectus
or preliminary prospectus or Free Writing Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by such Selling Shareholder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto. Notwithstanding the
foregoing, no Selling Shareholder shall be liable under this Section 6.10(b) for
amounts in excess of the gross proceeds (after deducting any underwriting
discount or commission) received by such holder in the offering giving rise to
such liability.


c.Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.


d.In any case in which any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to defend, contest, litigate and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of





--------------------------------------------------------------------------------





investigation, supervision and monitoring (unless (i) such indemnified party
reasonably objects to such assumption on the grounds that (A) there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party or (B) such action involves, or is
reasonably likely to have an effect beyond, the scope of matters that are
subject to indemnification pursuant to this Section 6.10, or (ii) the
indemnifying party shall have failed within a reasonable period of time to
assume such defense and the indemnified party is or would reasonably be expected
to be materially prejudiced by such delay, and in either event the indemnified
party shall be promptly reimbursed by the indemnifying party for the expenses
incurred in connection with retaining one separate legal counsel (for the
avoidance of doubt, for all indemnified parties in connection therewith)). For
the avoidance of doubt, notwithstanding any such assumption by an indemnifying
party, the indemnified party shall have the right to employ separate counsel in
any such matter and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
except as provided in the previous sentence. An indemnifying party shall not be
liable for any settlement of an action or claim effected without its consent. No
matter shall be settled by an indemnifying party without the consent of the
indemnified party (which consent shall not be unreasonably withheld, conditioned
or delayed), unless such settlement (x) includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation, (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified party and (z) is settled solely for
cash for which the indemnified party would be entitled to indemnification
hereunder.


e.The indemnification provided for under this Agreement shall survive the
Transfer of the Registrable Securities and the termination of this Agreement.


f.If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation. Notwithstanding the foregoing, no Selling
Shareholder shall be required to make a contribution in excess of the amount
received by such Selling Shareholder from its sale of Registrable Securities in
connection with the offering that gave rise to the contribution obligation.


6.11Free Writing Prospectuses. Amazon shall not use any “free writing
prospectus” (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities pursuant to this Article VI without the prior
written consent of the Company (which consent shall not be unreasonably
withheld, conditioned or delayed). Notwithstanding the foregoing, Amazon may use
any free writing prospectus prepared and distributed by the Company.





--------------------------------------------------------------------------------







6.12Termination of Registration Rights. The rights granted pursuant to this
Article VI shall terminate, as to any holder of Registrable Securities, on the
earlier to occur of (a) the date on which all Registrable Securities held by
such holder have been disposed; (b) the date on which all Registrable Securities
held by such holder may be sold without registration in compliance with Rule 144
without regard to volume limitations or other restrictions on transfer
thereunder.




ARTICLE VII
DEFINITIONS
7.1Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:


“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest, or expression of interest (whether binding or nonbinding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition
Transaction.
“Acquisition Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or Group (excluding Amazon or any
of its Affiliates) becomes the beneficial owner, directly or indirectly, of 40%
or more of the outstanding Equity Securities (measured by either voting power or
economic interests) of the Company, (b) any transaction or series of related
transactions in which the stockholders of the Company immediately prior to such
transaction or series of related transactions cease to beneficially own,
directly or indirectly, at least 60% of the outstanding Equity Securities
(measured by either voting power or economic interests) of the Company; provided
that this clause (b) shall not apply if such transaction or series of related
transactions is an acquisition by the Company effected, in whole or in part,
through the issuance of Equity Securities of the Company, (c) any Business
Combination, as a result of which at least 40% ownership of the Company is
transferred to another Person or Group (excluding Amazon or any of its
Affiliates), (d) individuals who constitute the Continuing Directors, taken
together, ceasing for any reason to constitute at least a majority of the Board,
(e) any sale or lease or exchange, transfer, license or disposition of a
business, deposits or assets that constitute 40% or more of the consolidated
assets, business, revenues, net income, assets or deposits of the Company or (f)
any transaction or series of related transactions as a result of which the
Common Stock is no longer traded on the New York Stock Exchange or, unless
otherwise agreed in writing between Amazon and the Company, the Public Float of
the Company constitutes less than 40% of the outstanding shares of Common Stock
of the Company.
“Affiliate” means, with respect to any person, any other person (for all
purposes hereunder, including any entities or individuals) that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person. It is expressly agreed that,
for purposes of this definition, none of the Company or any of its subsidiaries
is an Affiliate of Amazon or any of its subsidiaries (and vice versa).
“Agreement” has the meaning set forth in the preamble.
“Amazon” has the meaning set forth in the preamble.
“Amazon Standstill Termination Event” has the meaning set forth in Section
5.3(d).
“Anti-Takeover Provisions” has the meaning set forth in Section 2.2(i).





--------------------------------------------------------------------------------





“Antitrust Laws” has the meaning set forth in Section 2.2(d)(iii).
“Applicable Law” means, with respect to any Person, any federal, national,
state, local, municipal, international, multinational or SRO statute, law,
ordinance, secondary and subordinate legislation, directives, rule (including
rules of common law), regulation, ordinance, treaty, Order, permit,
authorization or other requirement applicable to such Person, its assets,
properties, operations or business.
“Bankruptcy Exceptions” has the meaning set forth in Section 2.2(d)(i).
“Beneficial Owner”, “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the Exchange Act, and a Person’s
beneficial ownership of securities shall be calculated in accordance with the
provisions of such Rule (in each case, irrespective of whether or not such Rule
is actually applicable in such circumstance); provided that, except as otherwise
specified herein, such calculations shall be made inclusive of all Warrant
Shares subject to issuance pursuant to the Warrant.
“Blackout Period” means (i) any regular quarterly period during which directors
and executive officers of the Company are not permitted to trade under the
insider trading policy or similar policy of the Company then in effect and
(ii) in the event that the Company determines in good faith that a registration
of securities would (x) reasonably be expected to materially adversely affect or
materially interfere with any bona fide material financing of the Company or any
material transaction under consideration by the Company or (y) require
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which would adversely
affect the Company in any material respect, a period of the shorter of the
ending of the condition creating a Blackout Period and up to ninety (90) days;
provided, that a Blackout Period described in this clause (ii) may not occur
more than once in any period of six (6) consecutive months.
“Board” has the meaning set forth in Section 1.2(b).
“Burdensome Action” has the meaning set forth in Section 4.3.
“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Company.
“Business Day” has the meaning set forth in Section 1.3.
“Chosen Courts” has the meaning set forth in Section 8.5.
“Claim Notice” has the meaning set forth in Section 3.1(f).
“Closing” has the meaning set forth in Section 1.2.
“Code” has the meaning set forth in Section 5.2(c).
“Commercial Arrangements” has the meaning set forth in the recitals.
“Commission” has the meaning set forth in Section 2.2(e)(i).
“Common Stock” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the preamble.





--------------------------------------------------------------------------------





“Company Benefit Plan” has the meaning set forth in Section 2.2(d)(ii).
“Company Board Recommendation” has the meaning set forth in Section 3.4(b).
“Company Stockholder Meeting” has the meaning set forth in Section 3.4(a).
“Company Stockholders” has the meaning set forth in Section 3.4(a).
“Company Stock Plans” has the meaning set forth in Section 2.2(b).
“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of Amazon or its Representatives from the
Company, its Affiliates or their respective Representatives, through the
Beneficial Ownership of Equity Securities or through the rights granted pursuant
hereto, other than information which (i) was or becomes generally available to
the public other than as a result of a breach of this Agreement by Amazon, its
Affiliates or their respective Representatives, (ii) was or becomes available to
Amazon, its Affiliates or their respective Representatives from a source other
than the Company, its Affiliates or their respective Representatives, provided,
that the source thereof is not known by Amazon or such of its Affiliates or
their respective Representatives to be bound by an obligation of
confidentiality, or (iii) is independently developed by Amazon, its Affiliates
or their respective Representatives without the use of any such information that
would otherwise be Confidential Information hereunder.
“Confidentiality Agreement” means the Mutual Nondisclosure Agreement, dated as
of July 18, 2017, by and between Amazon and the Company, as amended.
“Continuing Directors” means the directors of the Company on the date hereof and
each other director if, in each case, such other director’s nomination for
election to the Board is recommended by more than 50% of the Continuing
Directors or more than 50% of the members of the Nominating and Governance
Committee of the Board that are Continuing Directors.
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlled” and “controlling” shall be construed accordingly.
“conversion” has the meaning set forth in the definition of Equity Securities.
“convertible securities” has the meaning set forth in the definition of Equity
Securities.
“Demand” has the meaning set forth in Section 6.1(a).
“Demand Registration” has the meaning set forth in Section 6.1(a).
“Demand Registration Statement” has the meaning set forth in Section 6.1(a).
“Demand Shareholder” means NV Investment Holdings or any wholly owned subsidiary
of Amazon, in either case that holds Registrable Securities.
“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (x) such interest conveys any voting rights in such
security, (y) such interest is





--------------------------------------------------------------------------------





required to be, or is capable of being, settled through delivery of such
security or (z) other transactions hedge the economic effect of such interest.


“Disclosable Agreement” has the meaning set forth in Section 3.2(b).
“Disclosure Agency” has the meaning set forth in Section 3.2(b).
“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
concurrently with the execution and delivery of this Agreement.
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system or any successor system thereto.
“Effect” has the meaning set forth in Section 2.1(a).
“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, and any and all equivalent or analogous ownership
(or profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination (clauses (ii) and (iii), collectively “convertible securities” and
any conversion, exchange or exercise of any convertible securities, a
“conversion”).
“Excess Warrant Shares” has the meaning set forth in Section 2.2(d)(i).
“Exchange Act” has the meaning set forth in Section 2.2(d)(iii).
“Exercise Approval” has the meaning set forth in Section 2.3(b)(i).
“FCPA” has the meaning set forth in Section 2.2(l).
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Form S-3” has the meaning set forth in Section 6.1(a).
“Free Writing Prospectus” has the meaning set forth in Section 6.7(a)(v).
“fully diluted basis” means as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange or conversion of all then outstanding convertible securities,
options, rights, and warrants of the Company, including, for the avoidance of
doubt, as of the date of this Agreement, the Warrant Shares.
“GAAP” has the meaning set forth in Section 2.1(a).
“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Entity, the giving of notice to or registration with
any Governmental Entity or any other action in respect of any Governmental
Entity.





--------------------------------------------------------------------------------





“Governmental Entity” has the meaning set forth in Section 2.2(d)(iii).
“Government Official” has the meaning set forth in Section 2.2(l).
“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.
“Hedging Counterparty” has the meaning assigned to such term in Section 6.5(a).
“Hedging Transaction” has the meaning assigned to such term in Section 6.5(a).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Initial Announcement” has the meaning set forth in Section 3.2(a).
“Initial Antitrust Clearance” has the meaning set forth in Section 3.1(b).
“Initial Antitrust Filings” has the meaning set forth in Section 3.1(b).
“Initial Filing Transaction” has the meaning set forth in Section 3.1(b).
“Inspectors” has the meaning set forth in Section 6.7(a)(xi).
“Losses” has the meaning set forth in Section 3.1(f).
“Marketed Underwritten Shelf Offering” has the meaning set forth in
Section 6.3(f).
“Material Adverse Effect” has the meaning set forth in Section 2.1(a).
“More Favorable Agreement” has the meaning set forth in Section 5.3(e).
“Notice Period” has the meaning set forth in Section 3.1(f).
“NV Investment Holdings” has the meaning set forth in the recitals.
“Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination or award issued by any Governmental Entity.
“Other Demanding Sellers” has the meaning set forth in Section 6.2(b).
“Other Proposed Sellers” has the meaning set forth in Section 6.2(b).
“Permitted Transfers” has the meaning set forth in Section 4.4(b).
“Person” means an individual, company, corporation, partnership, limited
liability company, trust, body corporate (wherever located) or other entity,
organization or unincorporated association, including any Governmental Entity.
“Piggyback Notice” has the meaning set forth in Section 6.2(a).
“Piggyback Registration” has the meaning set forth in Section 6.2(a).
“Piggyback Seller” has the meaning set forth in Section 6.2(a).





--------------------------------------------------------------------------------





“Previously Disclosed” has the meaning set forth in Section 2.1(b).
“Public Float” means the outstanding Common Stock beneficially owned by
stockholders of the Company other than (a) any Person or group within the
meaning of Section 13(d)(3) of the Exchange Act beneficially owning more than
ten percent (10%) of all outstanding Common Stock, (b) directors or executive
officers of the Company and any members of their immediate family and (c) other
Affiliates of the Company, with no share of Common Stock being counted more than
once; provided, however, that the Common Stock beneficially owned by any
stockholder in excess of ten percent (10%) of the outstanding Common Stock as
set forth in the beneficial ownership table in the Company’s most recent proxy
statement filed with the SEC and who continues to own in excess of ten percent
(10%) of the outstanding Common Stock as of the date of this Agreement shall be
included in the definition of Public Float for so long as such stockholder does
not increase such stockholder’s beneficial ownership of Common Stock through the
acquisition of Equity Interests from or after the date of this Agreement in an
aggregate amount that exceeds two percent (2%) of all outstanding Common Stock.
For the avoidance of doubt, in the calculation of Public Float, but not for
purposes of determining whether or not the shares of a Person beneficially
owning in excess of ten percent (10%) of the outstanding Common Stock are
included in the calculation of Public Float, shares of Common Stock underlying
stock options or other equity awards issued to directors or executive officers
shall not be treated as beneficially owned by such directors or executive
officers unless and until such options or other equity awards are exercised or
settled.
“Records” has the meaning set forth in Section 6.7(a)(xi).
“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least $5 million (based on the anticipated offering price
(as reasonably determined in good faith by the Company)), without regard to any
underwriting discount or commission, or such lesser amount of Registrable
Securities as would result in the disposition of all of the Registrable
Securities Beneficially Owned by the applicable Requesting Shareholder(s);
provided, that such lesser amount shall have an aggregate value of at least $2
million (based on the anticipated offering price (as reasonably determined in
good faith by the Company)), without regard to any underwriting discount or
commission.
“Registrable Securities” means any and all (i) Warrant or Warrant Share,
(ii) other stock or securities that Amazon or its subsidiaries may be entitled
to receive, or will have received, pursuant to its ownership of the Warrant or
Warrant Shares, in lieu of or in addition to shares of Common Stock, and (iii)
Equity Securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (i) or (ii) by way of conversion
or exchange thereof or share dividend or share split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization. As to any particular
securities constituting Registrable Securities, such securities shall cease to
be Registrable Securities when they (x) have been effectively registered or
qualified for sale by prospectus filed under the Securities Act and disposed of
in accordance with the registration statement covering such securities, or
(y) may be sold pursuant to Rule 144 without regard to volume limitations or
other restrictions on transfer thereunder. For purposes of this Agreement, a
Person shall be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire directly or indirectly such Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.
“Representatives” has the meaning set forth in Section 5.1(d)(i).
“Requested Information” has the meaning set forth in Section 6.9(a).





--------------------------------------------------------------------------------





“Requesting Shareholders” has the meaning set forth in Section 6.1(a).
“Requisite Stockholder Approval” has the meaning set forth in Section 3.4(a).
“SEC Reports” means the Company’s Annual Report on Form 10-K for the year ended
December 31, 2016, the Company’s Quarterly Reports on Form 10-Q for the quarters
ended March 31, 2017, June 30, 2017 and September 30, 2017, or its other
reports, statements and forms (including exhibits and other information
incorporated therein) filed with or furnished to the Commission under Sections
13(a), 14(a) or 15(d) of the Exchange Act, in each case after December 31, 2016.
“Securities Act” has the meaning set forth in Section 2.2(d)(iii).
“Selling Shareholders” has the meaning set forth in Section 6.7(a)(i).
“Shelf Notice” has the meaning set forth in Section 6.3(a).
“Shelf Offering” has the meaning set forth in Section 6.3(f).
“Shelf Registration Statement” has the meaning set forth in Section 6.3(a).
“Significant Stockholder” has the meaning set forth in Section 3.4(d).
“SOX” has the meaning set forth in Section 2.2(e)(v).
“SRO” means any (i) ”self-regulatory organization” as defined in Section
3(a)(26) of the Exchange Act, (ii) other United States or foreign securities
exchange, futures exchange, commodities exchange or contract market or
(iii) other securities exchange.
“Standstill Period” has the meaning set forth in Section 5.3(a).
“subsidiary” means, with respect to such Person, any foreign or domestic entity,
whether incorporated or unincorporated, of which (i) such Person or any other
subsidiary of such Person is a general partner, (ii) at least a majority of the
voting power to elect a majority of the directors or others performing similar
functions with respect to such other entity is directly or indirectly owned or
controlled by such person or by any one or more of such person’s subsidiaries,
or (iii) at least fifty percent (50%) of the equity interests or which are is
directly or indirectly owned or controlled by such Person or by any one or more
of such Person’s subsidiaries.
“Take-Down Notice” has the meaning set forth in Section 6.3(f).
“Tax Advisor” means a “Big Four” accounting firm that is selected by the
Company.
“Transaction Documents” has the meaning set forth in Section 2.1(c).
“Transaction Litigation” has the meaning set forth in Section 3.1(e).
“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, grant of a security interest, hypothecation, disposition or
other transfer (by operation of law or otherwise), either voluntary or
involuntary, or entry into any contract, option or other arrangement or
understanding with respect to any offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition or other transfer (by operation of law or
otherwise), of any capital stock or interest in any capital stock or (ii) in
respect of any capital stock or interest in any capital stock, the entry into
any swap or any other





--------------------------------------------------------------------------------





agreement, transaction or series of transactions that hedges or transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of such capital stock or interest in capital stock, whether any such swap,
agreement, transaction or series of transaction is to be settled by delivery of
securities, in cash or otherwise.
“Transferee” means a Person to whom a Transfer is made or is proposed to be
made.
“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
“Voting Securities” means shares of Common Stock of the Company and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.


“Voting Threshold” has the meaning set forth in Section 5.4(a).


“Warrant” has the meaning set forth in Section 1.1.
“Warrant Issuance” has the meaning set forth in Section 1.1.
“Warrant Shares” has the meaning set forth in Section 1.1.




ARTICLE VIII
MISCELLANEOUS


8.1Termination of This Agreement; Other Triggers.


a.This Agreement may be terminated at any time:


i.with the prior written consent of each of Amazon and the Company; or
ii.if the Initial Antitrust Clearance shall not have been obtained on or prior
to the date that is six (6) months after the latest date of the Initial
Antitrust Filings, by Amazon, provided that Amazon may not exercise the
termination right pursuant to this Section 8.1(a)(ii) if a breach by Amazon of
any obligation, representation or warranty under this Agreement has been the
cause of, or resulted in, the failure of the Initial Antitrust Clearance to have
been obtained on or prior to the date that is six (6) months after the latest
date of the Initial Antitrust Filings; or
iii.if the Requisite Stockholder Approval shall not have been obtained at the
first annual meeting of the Company Stockholders after the date of this
Agreement, by Amazon with prior written notice delivered to the Company not
later than the ninetieth (90th) day after the date of such meeting (or the date
to which such meeting is postponed or adjourned in accordance with
Section 3.4(a)).


b.In the event of termination of this Agreement as provided in this Section 8.1,
this Agreement (other than Section 1.3 (Interpretation), Article II
(Representations and Warranties), Section 3.1(f), Section 3.2 (Public
Announcements), Section 3.3 (Expenses), Section 4.1 (Acquisition for Investment)
(to the extent any Warrant Shares have been issued prior to termination),
Section 4.2 (Legend) (to the extent any Warrant Shares have been issued prior to
termination), Article V (Governance), Article VI (Registration) and this Article
VIII, each of which shall survive any termination of this Agreement)





--------------------------------------------------------------------------------





shall forthwith become void and there shall be no liability on the part of any
party, except that nothing herein shall relieve any party from liability for any
breach of this Agreement prior to such termination.


c.Without affecting in any manner any prior exercise of the Warrant, in the
event of termination of this Agreement as provided in this Section 8.1, the
unvested portion of the Warrant shall be canceled and terminated and shall
forthwith become void and the Company shall have no subsequent obligation to
issue, and the Warrantholder (as defined in the Warrant) shall have no
subsequent right to acquire, any Warrant Shares pursuant to such canceled
portion of the Warrant. For the avoidance of doubt, the Warrant shall remain in
full force and effect with respect to the vested portion thereof (exclusive of
any portion with respect to which Requisite Stockholder Approval was required
but not obtained), and nothing in this Section 8.1 shall affect the ability of
the NV Investment Holdings to exercise such vested portion of the Warrant
following termination of this Agreement.


8.2Amendment. No amendment of any provision of this Agreement shall be effective
unless made in writing and signed by a duly authorized officer of each party.


8.3Waiver of Conditions. The conditions to any party’s obligation to consummate
any transaction contemplated herein are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
Applicable Law. No waiver shall be effective unless it is in writing signed by a
duly authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.


8.4Counterparts. This Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement. Executed
signature pages to this Agreement may be transmitted electronically by “pdf”
file and such pdf files shall be deemed as sufficient as if actual signature
pages had been delivered.


8.5Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL. This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without regard to any choice or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. In addition, each of the parties (a) expressly
submits to the personal jurisdiction and venue of the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), in the
event any dispute (whether in contract, tort or otherwise) arises out of this
Agreement or the transactions contemplated hereby, (b) expressly waives any
claim of lack of personal jurisdiction or improper venue and any claims that
such courts are an inconvenient forum, and (c) agrees that it shall not bring
any claim, action or proceeding relating to this Agreement or the transactions
contemplated hereby in any court other than the Chosen Courts. Each party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail or by overnight courier service, postage
prepaid, to its address set forth in Section 8.6, such service to become
effective 10 days after such mailing. EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,





--------------------------------------------------------------------------------





THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.5.


8.6Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one Business Day after mailing, (c) if sent by
email or facsimile transmission, with a copy mailed on the same day in the
manner provided in clauses (a) or (b) of this Section 8.6 when transmitted and
receipt is confirmed, or (d) if otherwise actually personally delivered, when
delivered. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.




If to the Company, to:
Name:        StarTek, Inc.
Address:    8200 E. Maplewood Ave., Suite 100
Greenwood Village, CO 80111
Email:        Doug Tackett
Attn:        Doug.Tackett@startek.com


with a copy to (which copy alone shall not constitute notice):
Name:        Jenner & Block LLP
Address:    353 N. Clark Street
Chicago, IL 60654-3456
Fax:        (312) 840-8711
Email:        tmonson@jenner.com
Attn:        Thomas A. Monson


and


Name:        Jenner & Block LLP
Address:    919 Third Avenue
New York, NY 10022
Fax:        (212) 909-0882
Email:        mglass@jenner.com
Attn:        Martin C. Glass


and
if to Amazon, to:
Name:        Amazon.com NV Investment Holdings LLC
c/o Amazon.com, Inc.
Address:    410 Terry Avenue
North Seattle, WA 98109-5210
Fax:        206) 266-7010





--------------------------------------------------------------------------------





Attn:        General Counsel


with a copy to (which copy alone shall not constitute notice):
Name:        Sullivan & Cromwell LLP
Address:    1888 Century Park East, Suite 2100
Los Angeles, CA 90067
Fax:        (212) 558-1600
Email:        krautheimere@sullcrom.com
Attn:        Eric Krautheimer


and


Name:        Sullivan & Cromwell LLP
Address:    125 Broad Street
New York, NY 10004
Fax:        (212) 558-1600
Email:        veeraraghavank@sullcrom.com
Attn:        Krishna Veeraraghavan


8.7Entire Agreement, Etc. This Agreement (including the Schedules, Exhibits and
Annexes hereto) and the other Transaction Documents, the Commercial Arrangements
and the Confidentiality Agreement constitute the entire agreement, and supersede
all other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof. No party shall take, or cause to be taken, including by entering into
agreements or other arrangements with provisions or obligations that conflict,
or purport to conflict, with the terms of the Transaction Documents or any of
the transactions contemplated thereby, any action with either an intent or
effect of impairing any such other person’s rights under any of the Transaction
Documents.


8.8Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
without the prior written consent of the other party, and any attempt to assign
any right, remedy, obligation or liability hereunder without such consent shall
be void, except that Amazon may transfer or assign, in whole or from time to
time in part, to one or more of its direct or indirect wholly owned
subsidiaries, its rights and/or obligations under this Agreement, but any such
transfer or assignment shall not relieve Amazon of its obligations hereunder.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns.


8.9Severability. If any provision of this Agreement or a Transaction Document,
or the application thereof to any person or circumstance, is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby or thereby is not affected in
any manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.
8.10No Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any person other than the parties (and
any wholly owned subsidiary of Amazon to which an assignment is made in
accordance with this Agreement) any benefits, rights, or remedies.





--------------------------------------------------------------------------------





8.11Specific Performance. The parties agree that failure of any party to perform
its agreements and covenants hereunder, including a party’s failure to take all
actions as are necessary on such party’s part in accordance with the terms and
conditions of this Agreement to consummate the transactions contemplated hereby,
will cause irreparable injury to the other party, for which monetary damages,
even if available, will not be an adequate remedy. It is agreed that the parties
shall be entitled to equitable relief including injunctive relief and specific
performance of the terms hereof, without the requirement of posting a bond or
other security, and each party hereby consents to the issuance of injunctive
relief by any court of competent jurisdiction to compel performance of a party’s
obligations and to the granting by any court of the remedy of specific
performance of such party’s obligations hereunder, this being in addition to any
other remedies to which the parties are entitled at law or equity.


* * *


    









































































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first herein above
written.
STARTEK, INC.
By:
/s/ Don Norsworthy    

Name: Don Norsworthy
Title: CFO


AMAZON.COM, INC.
By:
/s/ Alex Ceballos Encarnacion    

Name: Alex Ceballos Encarnacion
Title: Vice President

















































































--------------------------------------------------------------------------------





Schedule 5.1(a)
1.    Basic Financial Information and Reporting.
A.    As soon as practicable after the end of each fiscal year of the Company,
and in any event within ninety (90) days thereafter, the Company shall furnish
Amazon with a balance sheet and equity capitalization table of the Company, as
of the end of such fiscal year, a statement of income, a statement of
stockholders’ equity, and a statement of cash flows of the Company and
accompanying notes to the financial statements, for such year, all audited and
prepared in accordance with GAAP consistently applied (except as noted therein)
and setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail. Such financial statements shall be
accompanied by an audit report and opinion thereon by independent public
accountants of national standing selected by the Board.
B.    The Company shall furnish Amazon as soon as practicable after the end of
the first, second and third quarterly accounting periods in each fiscal year of
the Company, and in any event within forty-five (45) days thereafter, a balance
sheet and equity capitalization table of the Company as of the end of each such
quarterly period, and a statement of income and a statement of cash flows of the
Company for such period and for the current fiscal year to date, prepared in
accordance with GAAP consistently applied (except as noted therein or as
disclosed to the recipients thereof), with the exception that no notes need be
attached to such statements and year-end audit adjustments may not have been
made. In order to facilitate Amazon’s compliance with its public reporting
requirements, the Company shall deliver the financial statements described in
this Schedule 5.1(a) to Amazon, together with a certification that, to the
Company’s knowledge, (i) such interim financial statements are fairly stated, in
all material respects, in accordance with GAAP for the periods presented,
applied on the same basis as the Company’s audited financial statements as of
and for the most recent fiscal year end, and reflect all adjustments necessary
for a fair presentation of the interim financial statements, subject to the
exceptions noted on an exhibit to such certification and (ii) that the Company
has made available to Amazon the information required by Section 5.1 of this
Agreement. In addition, to facilitate Amazon’s compliance with its public
reporting requirements, the Company shall engage a nationally recognized
accounting firm to perform quarterly review procedures that result in the
issuance of an independent accountant’s review report on the Company’s quarterly
and year-to-date balance sheet and statement of operations for the periods
ending March 31, June 30 and September 30, which reports shall be delivered
within 45 days after the end of the quarter for with the report pertains. In
order to facilitate Amazon’s compliance with its public reporting requirements,
the Company’s chief financial officer and chief accounting officer shall
participate in one or more teleconferences with Representatives of Amazon each
quarter to review the financial statements previously delivered and discuss
significant transactions reflected for the period of the financial statements.
C.    All financial information and budgets required under clauses (A) and (B)
above shall consist of consolidated financial statements (consolidating the
Company and its subsidiaries) unless GAAP provides otherwise.
D.    As soon as reasonably practicable, and in any event within 15 days after
the issuance of the report, the Company shall furnish to Amazon any 409A
valuation reports that it prepares or causes to be prepared.
2.    Inspection Rights. Subject to Section 5.1(b) of this Agreement, Amazon
shall have the right to visit and inspect any of the properties of the Company
or any of its subsidiaries, and to discuss the affairs, finances and accounts of
the Company or any of its subsidiaries with its officers, and to





--------------------------------------------------------------------------------





review such information as is reasonably requested all at such reasonable
business times, with reasonable advance notice and as often as may be reasonably
requested.
3.    Other Materials. As soon as practicable (or otherwise as provided herein),
the Company shall furnish Amazon with copies of the following documents:
A.    Material documents filed with governmental agencies, including, without
limitation, the Internal Revenue Service and the SEC, or any other documents or
information requested by Amazon or necessary to support Amazon’s tax, accounting
and SEC reports and filings, including providing by February 15th of each year
such information as is necessary to support Amazon’s tax reporting obligations.
B.    Notices regarding any default on any material loan or lease to which the
Company is a party.
C.    In addition, the Company shall furnish Amazon advance notice of (i) any
dividend or other distribution to be paid by the Company to holders of the
Common Stock or (ii) any non-functional currency investments or loans.















































































--------------------------------------------------------------------------------





EXHIBIT A
[Must be signed by an authorized representative of the Company] NOTICE AND
ACKNOWLEDGMENT
Dear Sir or Madam,
1.
Our client Amazon.com Services, Inc. (“Amazon”) has requested that Duff &
Phelps, LLC (“Duff & Phelps”) allow StarTek, Inc. (“Recipient”) to use and rely
on the Services and have access to Duff & Phelps’ advice and deliverables
related thereto, including any draft or final report (collectively, the “Duff &
Phelps Materials”), as if the Duff & Phelps Materials had been prepared for the
use and benefit of Recipient. Amazon has also authorized Duff & Phelps, upon
reasonable request by Recipient, to provide explanations in relation to Duff &
Phelps’ valuation estimates and the Duff & Phelps Materials. Duff & Phelps
acknowledges and agrees that Recipient will utilize the Duff & Phelps Materials
solely for the purpose of complying with its income tax treatment obligations
set forth in Section 3.5 of the Transaction Agreement, dated January 23, 2018,
between Recipient and an affiliate of Amazon, including Recipient’s reporting of
amounts on its tax returns consistent with Section 3.5 and the valuation
provided by Duff & Phelps (the “Purpose”).



2.
In consideration for Recipient receiving Duff & Phelps Materials, Recipient
acknowledges and agrees that:

a.
The purpose of the Duff & Phelps Materials is to assist Amazon’s management in
their estimation of the fair market value / fair value of the respective
warrants as of the closing date of the transaction for financial reporting and
tax reporting purposes. The preparation of the Duff & Phelps Materials was not
planned or executed in contemplation of the considerations of Recipient. Items
of specific interest to Recipient may not have been specifically addressed in
the Duff & Phelps Materials.

b.
No one is authorized by Duff & Phelps whether expressly or otherwise to make
representations or reach an agreement in relation to the conditions upon which
access to the Duff & Phelps Materials are granted to Recipient or
representations, which are inconsistent with or vary or add to the terms and
conditions set out in this letter.

c.
Duff & Phelps, its managing directors, employees, and agents neither warrant nor
represent that the information in the Duff & Phelps Materials nor contained in
any oral explanation is sufficient or appropriate for Recipient’s Purpose.

d.
The analysis and range of values presented in the Duff & Phelps Materials are
based on information supplied by the management of Amazon and other information
obtained during the course of Duff & Phelps’ work, and Duff & Phelps does not
give any representation as to the accuracy or completeness of such information.

e.
Duff & Phelps has not conducted an audit of the financial statements of Amazon
and has not independently verified the information provided by Amazon
management.

Nothing contained herein shall impose upon Duff & Phelps any obligation to
amend, supplement, revise or update the Duff & Phelps Materials, or to advise
Recipient of any such amendment, supplement, revision or update of the Duff &
Phelps Materials which Duff & Phelps might effect, subsequent to the date of the
Duff & Phelps Materials.
3.
Recipient agrees that none of Duff & Phelps, its managing directors, employees,
or staff neither owe nor accept any duty to Recipient, whether in contract or in
tort (including without limitation, negligence and breach of statutory duty) or
howsoever otherwise arising, and shall not be liable, in respect of any loss
damage or expense of whatsoever nature which is caused by Recipient’s reliance
upon the Duff & Phelps Materials or representations made in relation thereto or
which is






--------------------------------------------------------------------------------





otherwise consequent upon Recipient’s access to the Duff & Phelps Materials or
receipt of such representations except for the fraud or willful misconduct of
Duff & Phelps. Recipient acknowledges and agrees that it will be responsible for
any damages suffered by Duff & Phelps as a result of its failure to comply with
the terms of this letter.


4.
Recipient shall not use the Duff & Phelps Materials or any information provided
by Duff & Phelps for any purpose other than as stated herein.



5.
Recipient shall not allow access to the Duff & Phelps Materials, or give
information obtained from the Duff & Phelps Materials or from representations
made by Duff & Phelps in relation thereto, to any other party except its
affiliates, officers, directors and employees and professional legal and tax
advisers who need to know such information for the Purpose (it being understood
and agreed that each Recipient will advise such persons of the confidential
nature of the Duff & Phelps Materials and the applicable Recipient will instruct
such persons to keep them confidential).



6.
Nothing included in the Duff & Phelps Materials or in any related correspondence
or discussions is or should be relied upon as a promise or representation as to
the future.



7.
This letter sets out the entire understanding of the parties in relation to the
conditions upon which access to the Duff & Phelps Materials is granted to
Recipient upon which representations in relation thereto are made and supplants
all prior representations, if any, made by Duff & Phelps in relation to the said
conditions.



Please acknowledge your acceptance of the foregoing by signing and returning to
us a copy of this letter.


Very truly yours,
AMAZON.COM, INC.
By:    ____________________________
Name:
Title:





















--------------------------------------------------------------------------------





Accepted and Agreed to on this _____ day of ____, 20___ by:


STARTEK, INC.


By:    ____________________________
Name:
Title:













































--------------------------------------------------------------------------------





ANNEX A




Form of Warrant
Warrant has been filed as Exhibit 4.1 to the Form 10-Q for the Quarter Ended
March 31, 2018





























































































--------------------------------------------------------------------------------







DISCLOSURE SCHEDULES
TO
TRANSACTION AGREEMENT


These Disclosure Schedules are made and given pursuant to that certain
Transaction Agreement, dated as of January 23, 2018, by and between StarTek,
Inc., a Delaware corporation, and Amazon.com, Inc., a Delaware corporation.


Section 2.2(b)


Capitalization


1.
Investor Rights Agreement dated as of February 13, 2004 between StarTek, Inc.,
A. Emmet Stephenson, Jr. and Toni E. Stephenson.



2.
Amendment to Investor Rights Agreement dated as of February 1, 2014 between
StarTek, Inc., A. Emmet Stephenson, Jr. and Toni E. Stephenson.



3.
Settlement and Standstill Agreement dated May 5, 2011 by and among Privet Fund
LP, Privet Fund Management LLC, Ryan Levenson, Ben Rosenzweig, A. Emmet
Stephenson, Jr., Toni E. Stephenson and StarTek, Inc.



4.
Nomination and Standstill Agreement dated March 19, 2015 by and among Engine
Capital, L.P., Engine Jet Capital, L.P., P Engine Ltd., Engine Capital
Management, LLC, Engine Investments, LLC, Arnaud Ajdler and StarTek, Inc.



Section 2.2(j)


Related Party Transactions


1.
See the items listed with respect to Section 2.2(b).








